 



Exhibit 10.1
CREDIT AGREEMENT
DATED OCTOBER 18, 2005
BY AND AMONG
SUPERIOR WELL SERVICES, INC.,
SUPERIOR WELL SERVICES, LTD.,
BRADFORD RESOURCES, LTD.
AND
CITIZENS BANK OF PENNSYLVANIA

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I. DEFINITIONS AND INTERPRETATIONS     1  
 
           
Section 1.01
  Defined Terms and Interpretations     1  
Section 1.02
  Accounting Matters; Changes in GAAP     1  
Section 1.03
  Conflict in Loan Documents     1  
Section 1.04
  Legal Representation of Parties     2  
 
            ARTICLE II. THE CREDIT FACILITIES     2  
 
           
Section 2.01
  Revolving Credit Loans     2  
Section 2.02
  The Revolving Credit Note     2  
Section 2.03
  Repayment of the Revolving Credit Loans     2  
Section 2.04
  Borrowing Procedures for Revolving Credit Loans     2  
Section 2.05
  Repayments and Prepayments of LIBOR Rate Tranches     3  
Section 2.06
  Letter of Credit Subfacility     4  
Section 2.07
  Issuance, Amendment and Renewal of Letters of Credit     5  
Section 2.08
  Drawings and Reimbursements     6  
Section 2.09
  Role of the Lender     6  
Section 2.10
  Obligations Absolute     7  
Section 2.11
  Cash Collateral     8  
Section 2.12
  Letter of Credit Fees     8  
 
            ARTICLE III. INTEREST AND GENERAL LOAN PROVISIONS     8  
 
           
Section 3.01
  Interest     8  
Section 3.02
  Continuation and Conversion Elections     10  
Section 3.03
  LIBOR Rate Unlawful; Substitute Rate     11  
Section 3.04
  Indemnities     12  
Section 3.05
  Increased Costs     12  
Section 3.06
  Increased Capital Costs     13  
Section 3.07
  Taxes     13  
Section 3.08
  Payments to the Lender     14  
Section 3.09
  Unused Revolving Credit Commitment Fee     15  
Section 3.10
  Lender’s Records     15  
Section 3.11
  Survival     15  
Section 3.12
  Security     15  
 
            ARTICLE IV. CONDITIONS OF LENDING     15  
 
           
Section 4.01
  Initial Conditions     15  
Section 4.02
  Subsequent Conditions     16  
 
            ARTICLE V. REPRESENTATIONS AND WARRANTIES     17  
 
           
Section 5.01
  Organization, Subsidiaries and Authority     17  
Section 5.02
  Consent     18  
Section 5.03
  Litigation     18  
Section 5.04
  Financial Statements and Solvency     18  
Section 5.05
  Ownership and Management     19  
Section 5.06
  Adverse Occurrences     19  

i



--------------------------------------------------------------------------------



 



             
Section 5.07
  Existing Indebtedness     19  
Section 5.08
  Information     19  
Section 5.09
  Assets, Liens and Insurance     19  
Section 5.10
  Contractual Obligations     20  
Section 5.11
  Taxes     20  
Section 5.12
  Margin Stock; Investment Company     20  
Section 5.13
  Intellectual Property Rights     20  
Section 5.14
  Environmental Laws     21  
Section 5.15
  Collateral Documents     21  
Section 5.16
  Bankruptcy; Insolvency     21  
Section 5.17
  Compliance with Laws     22  
Section 5.18
  Locations     22  
Section 5.19
  ERISA Plans     22  
Section 5.20
  Eligible Accounts     23  
Section 5.21
  Eligible Inventory     23  
Section 5.22
  Business Operations     23  
Section 5.23
  Labor Relations     23  
Section 5.24
  Contemporaneous Exchange     23  
Section 5.25
  Anti-Terrorism Laws     23  
Section 5.26
  Disclosure     24  
 
            ARTICLE VI. AFFIRMATIVE COVENANTS     24  
 
           
Section 6.01
  Use of Proceeds     24  
Section 6.02
  Financial Information and Compliance Certificates     24  
Section 6.03
  Books, Records and Visitation Rights     26  
Section 6.04
  Compliance with Laws     27  
Section 6.05
  Notices     27  
Section 6.06
  Insurance     28  
Section 6.07
  Taxes     29  
Section 6.08
  ERISA Compliance     29  
Section 6.09
  Maintenance of Properties     29  
Section 6.10
  Maintenance of Existence and Management     30  
Section 6.11
  Environmental Matters     30  
Section 6.12
  Reimbursable Costs and Expenses     31  
Section 6.13
  Further Assurances     31  
Section 6.14
  Payment of Liabilities     32  
Section 6.15
  True Disclosures     32  
Section 6.16
  Security Interests     32  
Section 6.17
  New Guarantors     33  
 
            ARTICLE VII. NEGATIVE COVENANTS     33  
 
           
Section 7.01
  Financial Covenants     33  
Section 7.02
  Fundamental Changes     33  
Section 7.03
  Restricted Payments     34  
Section 7.04
  Indebtedness     34  
Section 7.05
  Investments, Acquisitions, Loans and Advances     35  
Section 7.06
  Liens     36  
Section 7.07
  Affiliate Transactions     38  
Section 7.08
  Business and Accounting Changes     38  
Section 7.09
  Insurance     38  
Section 7.10
  Intentionally Left Blank     38  

ii



--------------------------------------------------------------------------------



 



             
Section 7.11
  Hazardous Materials     38  
Section 7.12
  Disposition of Assets     38  
Section 7.13
  Intentionally Left Blank     39  
Section 7.14
  Anti-Terrorism Laws     39  
Section 7.15
  ERISA Compliance     39  
Section 7.16
  Changes in Organization Documents     39  
Section 7.17
  SWS     39  
 
            ARTICLE VIII. EVENTS OF DEFAULT     39  
 
           
Section 8.01
  Failure to Make Payments     39  
Section 8.02
  Representations and Warranties     40  
Section 8.03
  Covenants and Agreements     40  
Section 8.04
  Defaults on Other Obligations     40  
Section 8.05
  Insolvency and Other Events     40  
Section 8.06
  Final Judgments     41  
Section 8.07
  Execution on Properties     41  
Section 8.08
  ERISA Events     41  
Section 8.09
  The Collateral     41  
Section 8.10
  Termination of Loan Documents     41  
Section 8.11
  Change of Control     41  
 
            ARTICLE IX. REMEDIES     41  
 
           
Section 9.01
  Rights of the Lender Upon Default     41  
Section 9.02
  Warrant of Authority     42  
Section 9.03
  Cumulative Remedies     43  
Section 9.04
  Waiver of Right to Marshal     43  
 
            ARTICLE X. MISCELLANEOUS     44  
 
           
Section 10.01
  Automatic Debits of Fees     44  
Section 10.02
  Rights in Property held by the Lender     44  
Section 10.03
  Collateral     44  
Section 10.04
  No Third Party Rights     44  
Section 10.05
  Construction     44  
Section 10.06
  Amendment and Waiver     44  
Section 10.07
  Indemnification by the Borrower     44  
Section 10.08
  Marshaling; Payments Set Aside     45  
Section 10.09
  Waiver of Jury Trial     45  
Section 10.10
  Consent to Jurisdiction     46  
Section 10.11
  Survival     46  
Section 10.12
  Entire Agreement     46  
Section 10.13
  Notices     46  
Section 10.14
  Limitation of Liability     47  
Section 10.15
  Sale and Participation     47  
Section 10.16
  Applicable Law     47  
Section 10.17
  Binding Effect and Assignment     48  
Section 10.18
  Counterparts     48  
Section 10.19
  Headings     48  
Section 10.20
  Severability     48  
Section 10.21
  Sealed Document     48  
Section 10.22
  USA Patriot Act Notification     48  

iii



--------------------------------------------------------------------------------



 



              ARTICLE XI. JOINT AND SEVERAL LIABILITY; AUTHORITY TO ACT     49  
 
           
Section 11.01
  Joint and Several Liability     49  
Section 11.02
  Authority to Act for the Borrowers     50  

EXHIBITS
Exhibit “A”     Notice of Revolving Credit Borrowing
Exhibit “B”     Notice of Continuation/Conversion
Exhibit “C”     Pro Forma Balance Sheet
Exhibit “D”     Pro Forma Financial Projections
Exhibit “E”     Guaranty Agreement
Exhibit “F”     Applicable Margins
SCHEDULES

     
Schedule One
  Definitions
Schedule Two
  Conditions Precedent
Schedule 5.01
  Organization, Subsidiaries and Authority
Schedule 5.03
  Litigation
Schedule 5.05
  Ownership and Management
Schedule 5.07
  Existing Indebtedness
Schedule 5.09
  Assets and Insurance
Schedule 5.13
  Intellectual Property Rights
Schedule 5.14
  Environmental Matters
Schedule 5.15
  Filing Offices
Schedule 5.18
  Locations
Schedule 5.19
  ERISA Plans
Schedule 5.22
  Business Operations
Schedule 5.23
  Labor Relations
Schedule 6.01
  Use of Proceeds
Schedule 7.05
  Existing Investments
Schedule 7.06
  Permitted Liens
Schedule 7.07
  Affiliate Transactions
Schedule 7.14
  Rentals
Schedule 10.13
  Notices

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT (this “Agreement”), is made effective as of the 18th
day of October, 2005, is by and among SUPERIOR WELL SERVICES, INC., a Delaware
corporation (“SWS”), SUPERIOR WELL SERVICES, LTD., a Pennsylvania limited
partnership (“Superior”), BRADFORD RESOURCES, LTD., a Pennsylvania limited
partnership (“Bradford”) (SWS, Superior and Bradford are each individually a
“Borrower” and collectively the “Borrowers”), and CITIZENS BANK OF PENNSYLVANIA,
a Pennsylvania state chartered bank (the “Lender”).
WITNESSETH:
     WHEREAS, to utilize the financial powers of each Borrower in the most
efficient and economical manner, to facilitate the financing of each Borrower’s
needs, to enhance the aggregate borrowing powers of the Borrowers and to ease
the administration of a credit relationship with the Lender, all to the mutual
advantage of the Borrowers and the collective business enterprise of the
Borrowers, the Borrowers have requested that the Lender the make a credit
facility available to the Borrowers consisting of revolving credit loans, and
the Lender is willing to make such a credit facility available to the Borrowers
upon the terms and conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and intending to be legally bound hereby, the Borrowers and
the Lender covenant and agree as follows:
ARTICLE I. DEFINITIONS AND INTERPRETATIONS
     Section 1.01 Defined Terms and Interpretations. In addition to other words
and terms defined elsewhere in this Agreement (including the preamble and
recitals), when used in this Agreement and in the exhibits and schedules to this
Agreement, the capitalized words and terms set forth in Schedule One attached
hereto and incorporated herein by reference thereto shall have the meanings set
forth in Part I of Schedule One unless otherwise defined herein or the context
otherwise clearly requires. In addition, the provisions of Part II of Schedule
One shall, unless otherwise specified in this Agreement, apply to the
interpretation of the words and terms used herein.
     Section 1.02 Accounting Matters; Changes in GAAP. (a) For purposes of this
Agreement and each of the other Loan Documents, all accounting and financial
terms used herein or therein shall be interpreted, all accounting determinations
and computations hereunder or thereunder shall be made, and all financial
statements required to be delivered hereunder or thereunder shall be prepared,
in accordance with GAAP.
          (b) In the event that any accounting changes relating to GAAP or other
accounting principles and policies occur after the Closing Date and such changes
result in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then the Borrowers and the Lender agree to
enter into negotiations in order to amend such provisions of this Agreement to
compensate for the effect of such changes so that the restrictions, limitations
and performance standards effectively imposed by such covenants, as so amended,
are substantially identical to the restrictions, limitations and performance
standards imposed by such covenants as in effect on the Closing Date, provided,
if the parties are unable to agree on an amendment within a reasonable period of
time, then calculation of compliance by the Borrowers with the covenants
contained in this Agreement shall be determined in accordance with GAAP as in
effect immediately prior to such change.
     Section 1.03 Conflict in Loan Documents. If there is any conflict between
this Agreement and any other Loan Document, this Agreement and such other Loan
Document shall be interpreted and

 



--------------------------------------------------------------------------------



 



construed, if possible, so as to avoid or minimize such conflict but, to the
extent (and only to the extent) of such conflict, this Agreement shall prevail
and control.
     Section 1.04 Legal Representation of Parties. This Agreement and the other
Loan Documents were negotiated by the parties with the benefit of legal
representation and any rule of construction or interpretation otherwise
requiring this Agreement or any other Loan Document to be construed or
interpreted against any party shall not apply to any construction or
interpretation hereof or thereof.
ARTICLE II. THE CREDIT FACILITIES
     Section 2.01 Revolving Credit Loans. Subject to the conditions and on the
terms set forth in this Agreement, and in reliance upon the representations and
warranties of the Borrowers contained in Article V, the Lender agrees to make
revolving credit loans to the Borrowers (each of such loans being a “Revolving
Credit Loan” and collectively being the “Revolving Credit Loans”) from time to
time on any Business Day during the period from the Closing Date up to the
Revolving Credit Commitment Termination Date, provided, however, the aggregate
outstanding principal amount of Revolving Credit Loans shall not at any time
exceed the Revolving Credit Availability. If the aggregate outstanding principal
amount of Revolving Credit Loans shall at any time exceed the Revolving Credit
Availability, then the Borrowers shall immediately pay to the Lender such
amounts as may be necessary to eliminate such excess. Subject to the foregoing
limitations and the other terms and provisions of this Agreement, the Borrowers
may, from time to time, borrow, repay and reborrow Revolving Credit Loans.
     Section 2.02 The Revolving Credit Note. The Revolving Credit Loans shall be
evidenced by the Revolving Credit Note, appropriately completed, dated as of the
Closing Date and signed by the Borrowers. Interest shall accrue on the
outstanding principal balance of the Revolving Credit Loans at the rates and on
the terms specified in Article III.
     Section 2.03 Repayment of the Revolving Credit Loans. The aggregate
outstanding principal amount of the Revolving Credit Loans and all accrued and
unpaid interest and other charges thereon shall be due and payable in full on
the Revolving Credit Commitment Termination Date (if not sooner paid as provided
for in the Loan Documents), without demand or notice of any kind whatsoever. The
Lender shall have no further obligation to make Revolving Credit Loans from and
after the Revolving Credit Commitment Termination Date.
     Section 2.04 Borrowing Procedures for Revolving Credit Loans. (a) Requests
for Revolving Credit Loans. Each Revolving Credit Loan shall be made upon the
Borrowers delivery to the Lender of an irrevocable written notice in the form of
Exhibit “A” attached hereto (a “Notice of Revolving Credit Borrowing”) signed by
a Responsible Officer of the Borrowers or by telephonic notice confirmed on the
same day in a Notice of Revolving Credit Borrowing signed by a Responsible
Officer of the Borrowers. Unless the Borrowers specifically direct the Lender in
writing not to accept or act upon telephonic or electronic requests for a
Revolving Credit Loan, the Lender shall not have any liability to the Borrowers
for any loss or damage suffered by the Borrowers as a result of the Lender
honoring any request communicated to it telephonically or electronically and
purporting to have been sent to the Lender by a Responsible Officer of the
Borrowers, and the Lender shall not have any duty to verify the origin of any
such communication or the authority of the Person sending it. Each Notice of
Revolving Credit Borrowing shall constitute the representation and warranty of
the Borrowers to the Lender that on the date of delivery of such notice to the
Lender, and after giving effect to the application of the borrowing requested
thereby, (i) all representations and warranties set forth in Article V are true
and correct in all material respects as though made on the date of such request,
and (ii) no Potential Default or Event of Default shall have occurred and be
continuing.

2



--------------------------------------------------------------------------------



 



          (b) Prime Rate Tranches. By delivering a Notice of Revolving Credit
Borrowing to the Lender on or before 2:00 p.m. (prevailing time in Pittsburgh,
Pennsylvania) on the requested Borrowing Date (which must be a Business Day),
the Borrowers may from time to time irrevocably request that a Revolving Credit
Loan be made as a Prime Rate Tranche. On the terms and subject to the conditions
of this Agreement, each Prime Rate Tranche shall be made available to the
Borrowers on the requested Borrowing Date by deposit to the account of the
Borrowers with the Lender or by wire transfer in accordance with written
instructions as shall have been delivered to the Lender by the Borrowers prior
to the making of the requested Prime Rate Tranche.
          (c) LIBOR Advantage Rate Tranches. By delivering a Notice of Revolving
Credit Borrowing to the Lender on or before 2:00 p.m. (prevailing time in
Pittsburgh, Pennsylvania) on the requested Borrowing Date (which must be a
Business Day), the Borrowers may from time to time irrevocably request that a
Revolving Credit Loan be made as a LIBOR Advantage Rate Tranche. On the terms
and subject to the conditions of this Agreement, each LIBOR Advantage Rate
Tranche shall be made available to the Borrowers on the requested Borrowing Date
by deposit to the account of the Borrowers with the Lender or by wire transfer
in accordance with written instructions as shall have been delivered to the
Lender by the Borrowers prior to the making of the requested LIBOR Advantage
Rate Tranche.
          (d) LIBOR Rate Tranches. By delivering a Notice of Revolving Credit
Borrowing to the Lender on or before 2:00 p.m. (prevailing time in Pittsburgh,
Pennsylvania) on a Business Day, the Borrowers may from time to time irrevocably
request, on not less than two nor more than five (5) Business Days’ notice, that
a Revolving Credit Loan be made as a LIBOR Rate Tranche in a minimum amount of
$200,000 and integral multiples of $100,000 in excess of such amount and
specifying the applicable Interest Period which shall be three months if the
Borrowers fail to make such a specification. On the terms and subject to the
conditions of this Agreement, each such LIBOR Rate Tranche shall be made
available to the Borrowers on the first day of the applicable Interest Period by
deposit to the account of the Borrowers with the Lender or by wire transfer in
accordance with written instructions as shall have been delivered to the Lender
by the Borrowers prior to the making of the requested LIBOR Rate Tranche.
          (e) Continuation and Conversion of Loans. Revolving Credit Loans may
be continued or converted into one or more Tranches bearing interest at the same
or different Interest Rate Options as the Borrowers may elect from time to time
pursuant to Section 3.02.
     Section 2.05 Repayments and Prepayments of LIBOR Rate Tranches. (a)
Repayments. Prior to the termination of this Agreement, unless demand has been
made prior thereto in accordance with the terms of this Agreement, LIBOR Rate
Tranches shall mature and become payable in full on the last day of the Interest
Period relating to such LIBOR Rate Tranche. Upon maturity, a LIBOR Rate Tranche
may be continued for an additional Interest Period or may be converted as
permitted under Section 3.02.
          (b) Voluntary Prepayment of LIBOR Rate Tranches. LIBOR Rate Tranches
may be prepaid upon the terms and conditions set forth herein. For LIBOR Rate
Tranches in connection with which the Borrowers have or may incur Hedging
Obligations, additional obligations may be associated with prepayment, in
accordance with the terms and conditions of the applicable Hedging Contracts.
The Borrowers shall give the Lender, no later than 2:00 p.m. (prevailing time in
Pittsburgh, Pennsylvania), at least four (4) Business Days notice of any
proposed prepayment of a LIBOR Rate Tranche, specifying the proposed date of
payment of such LIBOR Rate Tranche and the principal amount to be paid. Each
partial prepayment of the principal amount of a LIBOR Rate Tranche shall be in a
minimum amount of $100,000 and integral multiples of $50,000 in excess of such
amount and accompanied by the payment of all charges outstanding on such LIBOR
Rate Tranche and of all accrued interest on the principal repaid to the date of
payment. The Borrowers acknowledge that prepayment or acceleration of a LIBOR
Rate Tranche during an Interest Period shall result in the Lender incurring
additional costs, expenses and/or liabilities and that it is extremely difficult
and impractical to ascertain the extent of such costs, expenses and/or

3



--------------------------------------------------------------------------------



 



liabilities. Therefore, all full or partial prepayments of LIBOR Rate Tranches
shall be accompanied by, and the Borrowers promise to pay on each date a LIBOR
Rate Tranche is prepaid or the date all sums payable hereunder become due and
payable, by acceleration or otherwise, in addition to all other sums then owing,
an amount (the “LIBOR Rate Prepayment Fee”) determined by the Lender pursuant to
the following formula:
          (i) the then current rate for United States Treasury securities (bills
on a discounted basis shall be converted to a bond equivalent) with a maturity
date closest to the end of the Interest Period as to which prepayment is made,
subtracted from
          (ii) the LIBOR Lending Rate plus the Applicable Margin applicable to
the LIBOR Rate Tranche being prepaid.
If the result of this calculation is zero or a negative number, then there shall
be no LIBOR Rate Prepayment Fee. If the result of this calculation is a positive
number, then the resulting percentage shall be multiplied by the amount of the
LIBOR Rate Tranche being prepaid, and the resulting amount shall be divided by
360, and multiplied by the number of days remaining in the Interest Period as to
which the prepayment is being made. Said amount shall be reduced to present
value calculated by using the referenced United States Treasury securities rate
and the number of days remaining on the Interest Period for the LIBOR Rate
Tranche being prepaid. The resulting amount of these calculations shall be the
LIBOR Rate Prepayment Fee.
     Section 2.06 Letter of Credit Subfacility. (a) Subject to the conditions
and on the terms hereinafter set forth in this Agreement, and in reliance upon
the representations and warranties of the Borrowers contained in Article V, the
Lender agrees (i) from time to time on any Business Day, during the period from
the Closing Date to the day which is five (5) Business Days prior to the
Revolving Credit Commitment Termination Date, to Issue Letters of Credit for the
account of the Borrowers in an aggregate Stated Amount at any one time that,
together with the aggregate Stated Amount of all other outstanding Letters of
Credit Issued pursuant hereto, does not exceed the L/C Commitment, and to amend
or renew Letters of Credit previously Issued by it, and (ii) to honor drafts
under Letters of Credit; provided, that the Lender shall not be obligated to
Issue any Letter of Credit if as of the date of Issuance of such Letter of
Credit (the “Issuance Date”) and after giving effect to such Issuance, (A) the
Stated Amount of the requested Letter of Credit exceeds the Revolving Credit
Availability, or (B) the L/C Obligations exceed the L/C Commitment. If on any
date the L/C Obligations exceed the L/C Commitment, the Borrowers shall
immediately, without further notice or demand by the Lender, prepay the
outstanding principal amount of the Revolving Credit Loans by an amount equal to
the applicable excess. Within the foregoing limits and subject to the other
terms and conditions hereof, the Borrowers’ ability to obtain Letters of Credit
shall be fully revolving, and, accordingly, the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit which
have expired or which have been drawn upon and reimbursed.
          (b) The Lender is under no obligation to, and shall not, Issue any
Letter of Credit if:
          (i) any order, judgment or decree of any Authority or arbitrator shall
by its terms purport to enjoin or restrain the Lender from Issuing such Letter
of Credit, or any Law applicable to the Lender or any request or directive
(whether or not having the force of law) from any Authority with jurisdiction
over the Lender shall prohibit, or request that the Lender refrain from, the
Issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon the Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Lender is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Lender any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the Lender in good faith deems material
to it;

4



--------------------------------------------------------------------------------



 



          (ii) on or prior to the Business Day prior to the requested date of
Issuance of such Letter of Credit, one or more of the applicable conditions
contained in Article IV is not then satisfied or effectively waived in writing
by the Lender;
          (iii) unless the Lender has otherwise approved in writing, the
expiration date of the requested Letter of Credit is (A) more than one year
after the date of Issuance, or (B) a date more than six (6) months after the
Revolving Credit Commitment Termination Date;
          (iv) any requested Letter of Credit does not provide for drafts, or is
not otherwise in form and substance acceptable to the Lender, or the Issuance of
a Letter of Credit shall violate any applicable policies of the Lender; or
          (v) such Letter of Credit is to be denominated in a currency other
than U.S. Dollars.
     Section 2.07 Issuance, Amendment and Renewal of Letters of Credit. (a) Each
Letter of Credit shall be Issued upon the irrevocable written request of the
Borrowers received by the Lender at least three (3) Business Days (or such
shorter time as the Lender may agree in a particular instance in its sole
discretion) prior to the proposed date of issuance. Each such request for
issuance of a Letter of Credit shall be by facsimile, confirmed immediately in
an original writing, in the form of an L/C Application (or such other form as
shall be acceptable to the Lender), and shall specify in form and detail
satisfactory to the Lender: (i) the proposed date of issuance of the Letter of
Credit (which shall be a Business Day); (ii) the face amount of the Letter of
Credit; (iii) the expiration date of the Letter of Credit; (iv) the name and
address of the beneficiary thereof; (v) the documents to be presented by the
beneficiary of the Letter of Credit in case of any drawing thereunder; (vi) the
full text of any certificate to be presented by the beneficiary in case of any
drawing thereunder; and (vii) such other matters as the Lender may require.
          (b) Unless such issuance is not then permitted under Section 2.06(b)
or one or more conditions specified in Section 4.02 are not then satisfied or
effectively waived in writing by the Lender, the Lender shall, subject to the
terms and conditions hereof, Issue a Letter of Credit for the account of the
Borrowers on the requested Issuance Date in accordance with the Lender’s usual
and customary business practices.
          (c) From time to time while a Letter of Credit is outstanding and
prior to the Revolving Credit Commitment Termination Date, the Lender will, upon
the written request of the Borrowers received by the Lender at least three
(3) Business Days (or such shorter time as the Lender may agree in a particular
instance in its sole discretion) prior to the proposed date of amendment, amend
any Letter of Credit Issued by it. Each such request for amendment of a Letter
of Credit shall be made by facsimile, confirmed immediately in an original
writing, made in the form of an L/C Amendment Application and shall specify in
form and detail satisfactory to the Lender the following: (i) the Letter of
Credit to be amended; (ii) the proposed date of amendment of the Letter of
Credit (which shall be a Business Day); (iii) the nature of the proposed
amendment; and (iv) such other matters as the Lender may require. The Lender
shall be under no obligation to amend any Letter of Credit if (x) the Lender
would have no obligation at such time to Issue such Letter of Credit in its
amended form under the terms of this Agreement; or (y) the beneficiary of any
such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.
          (d) The Lender agrees that, while a Letter of Credit is outstanding
and prior to the Revolving Credit Commitment Termination Date, at the option of
the Borrowers and upon the written request of the Borrowers received by the
Lender at least three (3) Business Days (or such shorter time as

5



--------------------------------------------------------------------------------



 



the Lender may agree in a particular instance in its sole discretion) prior to
the proposed date of notification of renewal, the Lender may renew a Letter of
Credit Issued by it as requested by the Borrowers. Each such request for renewal
of a Letter of Credit shall be made by facsimile, confirmed immediately in an
original writing, in the form of an L/C Amendment Application, and shall specify
in form and detail satisfactory to the Lender: (i) the Letter of Credit to be
renewed; (ii) the proposed date of notification of renewal of the Letter of
Credit (which shall be a Business Day); (iii) the revised expiration date of the
Letter of Credit; and (iv) such other matters as the Lender may require. The
Lender shall not renew any Letter of Credit if (A) the Lender would have no
obligation at such time to Issue or amend such Letter of Credit in its renewed
form under the terms of this Agreement; or (B) the beneficiary of any such
Letter of Credit does not accept the proposed renewal of the Letter of Credit.
If any outstanding Letter of Credit shall provide that it shall be automatically
renewed unless the beneficiary thereof receives notice from the Lender that such
Letter of Credit shall not be renewed, and if at the time of renewal the Lender
would be entitled to authorize the automatic renewal of such Letter of Credit in
accordance with this Section 2.07 upon the request of the Borrowers but the
Lender shall not have received any L/C Amendment Application from the Borrowers
with respect to such renewal or other written direction by the Borrowers with
respect thereto, the Lender shall nonetheless be permitted to allow such Letter
of Credit to renew, and the Borrowers and the Lender hereby authorize such
renewal, and, accordingly, the Lender shall be deemed to have received an L/C
Amendment Application from the Borrowers requesting such renewal.
          (e) The Lender may, at its election, deliver any notices of
termination or other communications to any Letter of Credit beneficiary or
transferee, and take any other action as necessary or appropriate, at any time
and from time to time, in order to cause the expiration date of such Letter of
Credit to be a date not later than the date which is five (5) Business Days
prior to the Revolving Credit Commitment Termination Date.
          (f) This Agreement shall control in the event of any irreconcilable
conflict with any L/C-Related Document (other than an Issued Letter of Credit).
     Section 2.08 Drawings and Reimbursements. (a) In the event of any request
for a drawing under a Letter of Credit by the beneficiary or transferee thereof,
the Lender will promptly notify the Borrowers. The Borrowers shall reimburse the
Lender prior to 4:00 p.m. (prevailing time in Pittsburgh, Pennsylvania), on each
date that any amount is paid by the Lender under any Letter of Credit (each such
date, an “Honor Date”), in the amount so paid by the Lender. In the event the
Borrowers fail to reimburse the Lender in the full amount of any drawing under
any Letter of Credit by 4:00 p.m. (prevailing time in Pittsburgh, Pennsylvania)
on the Honor Date, the Borrowers shall be deemed to have requested that a
Revolving Credit Loan in an amount equal to such unreimbursed amount be made by
the Lender to be disbursed on the Honor Date under such Letter of Credit to make
such reimbursement, subject to the amount of the unutilized portion of the
Revolving Credit Commitment and subject to the conditions set forth in
Section 4.02.
          (b) With respect to any unreimbursed drawing that is not converted
into a Revolving Credit Loan because of the Borrowers’ failure to satisfy the
conditions set forth in Section 4.02 or for any other reason under this
Agreement, the Borrowers shall be deemed to have incurred from the Lender an L/C
Borrowing in the amount of such drawing, which L/C Borrowing shall be due and
payable on demand (together with interest) and shall bear interest at a rate per
annum equal to the Prime Rate plus the highest Applicable Margin for Prime Rate
Tranches plus three percent (3.0%).
     Section 2.09 Role of the Lender. (a) The Lender and the Borrowers agree
that, in paying any drawing under a Letter of Credit, the Lender shall not have
any responsibility to obtain any document (other than any sight draft, other
documents and certificates expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document (other than to
determine that the sight draft, other documents

6



--------------------------------------------------------------------------------



 



and certificates required to be delivered substantially comply on their face
with the requirements of the applicable Letter of Credit).
          (b) The Borrowers hereby assume all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. No
Lender-Related Person, nor any of the respective correspondents, participants or
assignees of the Lender, shall be liable or responsible for any of the matters
described in clauses (i) through (vii) of Section 2.10; provided, however,
anything in such clauses to the contrary notwithstanding, that the Borrowers may
have a claim against the Lender and any Lender-Related Person, and the Lender
may be liable to the Borrowers, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages as determined by a
final judgment of a court of competent jurisdiction to have been caused by the
Lender’s willful misconduct or gross negligence or the Lender’s willful failure
to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft, other documents and certificates strictly
complying with the terms and conditions of a Letter of Credit. In furtherance
and not in limitation of the foregoing: (i) the Lender may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary; and
(ii) the Lender shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
     Section 2.10 Obligations Absolute. The obligations of the Borrowers under
this Agreement and any L/C-Related Document to reimburse the Lender for a
drawing under a Letter of Credit, and to repay any L/C Borrowing and any drawing
under a Letter of Credit converted into Revolving Credit Loans, shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement and each such other L/C-Related Document under all
circumstances, including the following:
          (i) any lack of validity or enforceability of this Agreement or any
L/C-Related Document;
          (ii) any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Borrowers in respect of any
Letter of Credit or any other amendment or waiver of or any consent to departure
from all or any of such obligation;
          (iii) the existence of any claim, set-off, defense or other right that
the Borrowers may have at any time against any beneficiary or any transferee of
any Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Lender or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or by the L/C-Related
Documents or any unrelated transaction;
          (iv) any draft, demand, certificate or other document presented under
any Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any Letter of Credit;
          (v) any payment by the Lender under any Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of any Letter of Credit; or any payment made by the Lender under any
Letter of Credit to any

7



--------------------------------------------------------------------------------



 



Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of any Letter of Credit,
including any arising in connection with any Insolvency Proceeding;
          (vi) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any other
guarantee, for all or any of the obligations of the Borrowers in respect of any
Letter of Credit; or
          (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrowers or
a guarantor;
provided, however, the foregoing shall not be construed to restrict or otherwise
limit any claim the Borrowers may have against the Lender or any Lender-Related
Person permitted under Section 2.09(b).
     Section 2.11 Cash Collateral. Upon (i) the request of the Lender, (A) if
the Lender has honored any full or partial drawing request on any Letter of
Credit and such drawing has resulted in an L/C Borrowing hereunder, or (B) if,
as of the Revolving Credit Commitment Termination Date, any Letters of Credit
may for any reason remain outstanding and partially or wholly undrawn, or
(ii) the termination of the Revolving Credit Commitment, then, the Borrowers
shall immediately upon demand from the Lender, pledge and deposit with or
deliver to the Lender cash or deposit account balances in separate blocked
accounts pursuant to documentation in form and substance satisfactory to the
Lender in an amount equal to the L/C Obligations (“Cash Collateral”). The Lender
shall have exclusive dominion and control over such account, including the
exclusive right to withdraw Cash Collateral for application to the L/C
Obligations. Other than any interest earned on the investment of such deposit,
which investments shall be made at the option and sole discretion of the Lender,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Any Cash Collateral provided by
the Borrowers hereunder (to the extent not applied as aforesaid) shall be
returned to the Borrowers within three (3) Business Days after all Events of
Default have been cured or waived.
     Section 2.12 Letter of Credit Fees. (a) The Borrowers shall pay to the
Lender the following fees with respect to each Letter of Credit (the “Letter of
Credit Fees”): (i) For each Issuance or renewal of a standby Letter of Credit
hereunder, the Borrowers will pay to the Lender an Issuance or renewal fee on a
per annum basis in an amount equal to the Applicable Margin then in effect for a
LIBOR Rate Tranche multiplied by the Stated Amount of such standby Letter of
Credit, payable coincident with and as a condition of the Issuance or renewal of
such standby Letter of Credit, and (ii) for each Issuance or renewal of a
merchandise letter of credit hereunder, the Borrowers will pay to the Lender the
Lender’s standard and customary Issuance or renewal fee for merchandise Letter
of Credits, payable coincident with and as a condition of the issuance or
renewal of such merchandise Letter of Credit.
          (b) The Borrowers shall also pay to the Lender from time to time on
demand the normal issuance, presentation, amendment and other processing fees,
and other standard costs and charges, of the Lender relating to Letters of
Credit as from time to time are in effect.
ARTICLE III. INTEREST AND GENERAL LOAN PROVISIONS
     Section 3.01 Interest. (a) Each Loan shall bear interest on the outstanding
principal amount thereof for each day until paid (whether by demand, at stated
maturity, by acceleration, or otherwise), as follows:
          (i) Interest on the outstanding principal amount of each LIBOR
Advantage Rate Tranche shall accrue during the Interest Period applicable
thereto at a

8



--------------------------------------------------------------------------------



 



rate per annum equal to the sum of the LIBOR Advantage Rate for such Interest
Period plus the Applicable Margin thereto (the “LIBOR Advantage Rate Option”);
and
          (ii) Interest on the outstanding principal amount of each LIBOR Rate
Tranche shall accrue during the Interest Period applicable thereto at a rate per
annum equal to the LIBOR Lending Rate for such Interest Period plus the
Applicable Margin thereto (the “LIBOR Rate Option”); and
          (iii) Interest on the outstanding principal amount of each
LIBOR-Reference Banks Tranche shall accrue during the Interest Period applicable
thereto at a rate per annum equal to the LIBOR-Reference Banks Lending Rate for
such Interest Period plus the Applicable Margin thereto (the “LIBOR-Reference
Banks Lending Rate Option”); and
          (iv) Interest on the outstanding principal amount of each Prime Rate
Tranche shall accrue at a rate per annum equal to the Prime Rate for such
Interest Period plus the Applicable Margin thereto (the “Prime Rate Option”),
and each time the Prime Rate shall change, such rate shall change automatically
with the change in the Prime Rate. The Prime Rate shall be determined by the
Lender each day based upon the Prime Rate as in effect each day. In the event
the Prime Rate is no longer posted by the Lender, the Lender shall have the
right to substitute a new rate that shall be based upon a comparable rate of
interest announced by the Lender.
          (b) Each determination of an interest rate by the Lender shall be
conclusive and binding on the Borrowers in the absence of manifest error.
          (c) Interest on each Loan shall be calculated on the basis of a
360-day year, counting the actual number of days elapsed in the period during
which it accrues. The Borrowers shall pay interest, in arrears, on each Interest
Payment Date as applicable to each outstanding Loan, on any date on which such
Loan is prepaid, at maturity (whether by demand, at stated maturity, by
acceleration, or otherwise), and, during the existence of any Event of Default,
on demand by the Lender. In computing interest, the borrowing date or the first
day of an Interest Period or, with respect to a Prime Rate Tranche or LIBOR
Advantage Rate Tranche being converted from a LIBOR Rate Tranche, the date of
conversion of such LIBOR Rate Tranche to a Prime Rate Tranche or LIBOR Advantage
Rate Tranche, as the case may be, shall be included, and the date of payment of
a Loan or the expiration date of an Interest Period or, with respect to a Prime
Rate Tranche or LIBOR Advantage Rate Tranche being converted to a LIBOR Rate
Tranche, the date of conversion of such Prime Rate Tranche to a LIBOR Rate
Tranche, as the case may be, shall be excluded, provided, that if a Tranche is
repaid on the same day on which it is made, one day’s interest shall be paid on
that Tranche.
          (d) Notwithstanding anything to the contrary in this Agreement, after
the occurrence and during the continuance of an Event of Default or after
maturity (whether by demand, stated maturity or otherwise), the Borrowers shall
pay interest (after as well as before entry of judgment thereon to the extent
permitted by law) at the following rates:
          (i) LIBOR Rate Tranches shall bear interest at the LIBOR Lending Rate
plus the highest Applicable Margin for LIBOR Rate Tranches plus three percent
(3.0%), provided, however, that, on and after the expiration of any Interest
Period applicable to any LIBOR Rate Tranche outstanding on the date of
occurrence of such Event of Default or acceleration, the principal amount of
such Loan shall, during the continuation of such Event of Default or after
acceleration, bear interest at a rate per annum equal to the Prime Rate plus the
highest Applicable Margin for Prime Rate Tranches plus three percent (3.0%)

9



--------------------------------------------------------------------------------



 



          (ii) Prime Rate Tranches and LIBOR Advantage Rate Tranches shall bear
interest at the Prime Rate plus the highest Applicable Margin for Prime Rate
Tranches plus three percent (3.0%), and
          (iii) All other Obligations shall bear interest at the Prime Rate plus
the highest Applicable Margin for Prime Rate Tranches plus three percent (3.0%).
          (e) It is the intention of the parties hereto to conform strictly to
usury laws applicable to such parties. Accordingly, if the transactions
contemplated hereby would be usurious under applicable law then, in that event,
notwithstanding anything to the contrary contained in this Agreement or in any
other agreement entered into in connection with this Agreement, it is agreed as
follows: the aggregate of all consideration that constitutes interest under law
applicable to each party hereto that is contracted for, taken, reserved, charged
or received under this Agreement or under any of the other aforesaid agreements
or otherwise in connection with this Agreement shall under no circumstances
exceed the maximum amount allowed by such applicable law, and any such excess
shall be credited by the party receiving such interest on other amounts payable
to such party hereunder, with any remaining portion of such excess interest
being refunded to the party paying such excess interest. All sums paid or agreed
to be paid to any party hereto for the use, forbearance or detention of sums due
hereunder shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full term over which such amounts
are payable so that the rate or amount of interest on account of any extensions
of credit evidenced hereby does not exceed any applicable usury limit.
     Section 3.02 Continuation and Conversion of Loans. (a) Subject to the terms
and conditions of this Section 3.02, any Loan may be continued or converted into
one or more Tranches bearing interest at the same or different Interest Rate
Options as the Borrowers may elect from time to time pursuant to this
Section 3.02.
          (b) By delivering an irrevocable written notice of
continuation/conversion to the Lender in the form of Exhibit “B” attached hereto
(a “Notice of Continuation/Conversion”)(or telephonic notice confirmed on the
same day in a Notice of Continuation/Conversion), the Borrowers may irrevocably
elect to convert an outstanding Tranche to a Tranche bearing interest at a
different Interest Rate Option or having a different Interest Period, or
continue on the last day of an Interest Period a Loan as a Tranche bearing
interest at the same Interest Rate Option with a similar Interest Period,
subject to the following conditions:
          (i) Each Notice of Conversion/Continuation must be received by the
Lender (A) not later than 3:00 p.m. (prevailing time in Pittsburgh,
Pennsylvania) at least two (2) Business Days in advance of the date of the
requested continuation/conversion (the “Continuation/Conversion Date”) if the
Loan is to be converted into or continued as a LIBOR Rate Tranche, and (B) not
later than 3:00 p.m. (prevailing time in Pittsburgh, Pennsylvania) on the
Continuation/Conversion Date if the Loan is to be converted into a Prime Rate
Tranche or a LIBOR Advantage Rate Tranche;
          (ii) A Prime Rate Tranche or a LIBOR Advantage Rate Tranche may be
converted into a LIBOR Rate Tranche at any time;
          (iii) A LIBOR Rate Tranche may only be converted to a Tranche bearing
interest at a different Interest Rate Option or having a different Interest
Period at the end of the then applicable Interest Period therefor;

10



--------------------------------------------------------------------------------



 



          (iv) Any Tranche to be continued as, or converted into, a LIBOR Rate
Tranche must be in a minimum amount of $200,000 and integral multiples of
$100,000 in excess of such amount;
          (v) No Tranche may be converted to, or continued as, a LIBOR Rate
Tranche or a LIBOR Advantage Rate Tranche when a Potential Default or Event of
Default has occurred and is continuing;
          (vi) No LIBOR Rate Tranche may be converted to a LIBOR Rate Tranche of
a different duration if such LIBOR Rate Tranche relates to any Hedging
Obligations; and
          (vii) No more than four (4) LIBOR Rate Tranches may be outstanding at
any time.
          (c) In the absence of a timely delivery of a Notice of
Continuation/Conversion with respect to any LIBOR Rate Tranche, such Tranche
shall, on the last day of the Interest Period relating to such Tranche,
automatically convert to a LIBOR Advantage Rate Tranche.
          (d) In the absence of a timely delivery of a Notice of
Continuation/Conversion with respect to any LIBOR Advantage Rate Tranche, such
Tranche shall continue on the last day of the Interest Period as a LIBOR
Advantage Rate Tranche with a similar Interest Period.
          (e) Upon the occurrence and during the continuance of an Event of
Default, any outstanding LIBOR Rate Tranche shall be automatically converted to
a Prime Rate Tranche on the last day of the Interest Period relating thereto
ending during the continuance of such Event of Default.
     Section 3.03 LIBOR Rate Unlawful; Substitute Rate. (a) If the Lender shall
determine (which determination shall, upon notice thereof to the Borrowers be
conclusive and binding on the Borrowers) that the introduction of or any change
in or in the interpretation of any Law, rule, regulation or guideline (whether
or not having the force of law) makes it unlawful, or any central bank or other
Authority asserts that it is unlawful, for the Lender to make, continue or
maintain any LIBOR Rate Tranche or LIBOR Advantage Rate Tranche as, or to
convert any loan into, a LIBOR Rate Tranche or LIBOR Advantage Rate Tranche of a
certain duration, the obligations of the Lender to make, continue, maintain or
convert into any such LIBOR Rate Tranches or LIBOR Advantage Rate Tranches
shall, upon such determination, forthwith be suspended until the Lender shall
notify the Borrowers that the circumstances causing such suspension no longer
exist, and all LIBOR Rate Tranches or LIBOR Advantage Rate Tranches of such type
shall automatically convert into LIBOR-Reference Banks Rate Tranches at the end
of the then current Interest Periods with respect thereto or sooner, if required
by such law or assertion. For purposes of this Agreement, in the event of such a
conversion, all LIBOR-Reference Banks Rate Tranches shall be treated (except as
to interest rate) as equivalent to a LIBOR Rate Tranche of similar amount and
Interest Period. For greater certainty, all provisions of this Agreement
relating to LIBOR Rate Tranches shall apply equally to LIBOR-Reference Banks
Rate Tranches, including, but not limited to the manner in which LIBOR-Reference
Banks Rate Tranches are requested, continued, converted, the manner in which
interest accrues, is payable, principal payments are made, whether voluntary or
involuntary, as well as any penalties, increased costs or taxes associated with
any of the foregoing.
          (b) If the Lender shall have determined that:
          (i) US dollar deposits in the relevant amount and for the relevant
Interest Period are not available to the Lender in the London interbank market,

11



--------------------------------------------------------------------------------



 



          (ii) by reason of circumstances affecting the Lender in the London
interbank, adequate means do not exist for ascertaining the LIBOR Rate
applicable hereunder to LIBOR Rate Tranches, or
          (iii) the LIBOR Rate no longer adequately reflects the Lender’s cost
of funding loans,
then, all LIBOR Rate Tranches shall automatically convert into LIBOR-Reference
Banks Rate Tranches and the obligation of the Lender to make or continue any
Loans as, or to convert any Loans into, LIBOR Rate Tranches shall forthwith be
suspended until the Lender shall notify the Borrowers that the circumstances
causing such suspension no longer exist.
          (c) If the obligation of the Lender to make or maintain LIBOR Rate
Tranches has been so terminated or suspended, all Loans which would otherwise be
made by the Lender as LIBOR Rate Tranches shall instead be made as Prime Rate
Tranches.
     Section 3.04 Indemnities. In addition to the LIBOR Rate Prepayment Fee, the
Borrowers agree to reimburse the Lender (without duplication) for any increase
in the cost to the Lender, or reduction in the amount of any sum receivable by
the Lender, in respect, or as a result of:
          (i) any conversion or repayment or prepayment of the principal amount
of any LIBOR Rate Tranches on a date other than the scheduled last day of the
Interest Period applicable thereto, whether pursuant to Section 3.03 or
otherwise;
          (ii) any Loans not being made as LIBOR Rate Tranches in accordance
with the borrowing request thereof;
          (iii) any LIBOR Rate Tranche not being continued as, or converted
into, a LIBOR Rate Tranche in accordance with the Notice of
Continuation/Conversion thereof, or
          (iv) any costs associated with marking to market any Hedging
Obligations that (in the reasonable determination of the Lender) are required to
be terminated as a result of any conversion, repayment or prepayment of the
principal amount of any LIBOR Rate Tranche on a date other than the scheduled
last day of the Interest Period applicable thereto, whether pursuant to
Section 3.02 or otherwise.
The Lender shall promptly notify the Borrowers in writing of the occurrence of
any such event, such notice to state, in reasonable detail, the reasons therefor
and the additional amount required fully to compensate the Lender for such
increased cost or reduced amount. Such additional amounts shall be payable by
the Borrowers to the Lender within five days of its receipt of such notice, and
such notice shall, in the absence of manifest error, be conclusive and binding
on the Borrowers. The Borrowers understand, agree and acknowledge that (i) the
Lender does not have any obligation to purchase, sell and/or match funds in
connection with the use of LIBOR Rate as a basis for calculating the rate of
interest on a LIBOR Rate Tranche, (ii) the LIBOR Rate may be used merely as a
reference in determining such rate, and (iii) the Borrowers have accepted the
LIBOR Rate as a reasonable and fair basis for calculating such rate, the LIBOR
Rate Prepayment Fee, and other funding losses incurred by the Lender. The
Borrowers further agree to pay the LIBOR Rate Prepayment Fee and other funding
losses, if any, whether or not the Lender elects to purchase, sell and/or match
funds.
     Section 3.05 Increased Costs. If on or after the date hereof the adoption
of any applicable Law, rule or regulation or guideline (whether or not having
the force of law), or any change therein, or any change in the interpretation or
administration thereof by any Authority, central bank or comparable

12



--------------------------------------------------------------------------------



 



agency charged with the interpretation or administration thereof, or compliance
by the Lender with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency:
          (i) shall subject the Lender to any tax, duty or other charge with
respect to its LIBOR Rate Tranches or its obligation to make LIBOR Rate
Tranches, or shall change the basis of taxation of payments to the Lender of the
principal of or interest on its LIBOR Rate Tranches or any other amounts due
under this agreement in respect of its LIBOR Rate Tranches or its obligation to
make LIBOR Rate Tranches (except for the introduction of, or change in the rate
of, tax on the overall net income of the Lender or franchise taxes, imposed by
the jurisdiction (or any political subdivision or taxing authority thereof)
under the laws of which the Lender is organized or in which the Lender’s
principal executive office is located), or
          (ii) shall impose, modify or deem applicable any reserve, special
deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System of
the United States) against assets of, deposits with or for the account of, or
credit extended by, the Lender or shall impose on the Lender or on the London
interbank market any other condition affecting its LIBOR Rate Tranches or its
obligation to make LIBOR Rate Tranches,
and the result of any of the foregoing is to increase the cost to the Lender of
making or maintaining any Loan as a LIBOR Rate Tranche, or to reduce the amount
of any sum received or receivable by the Lender under this Agreement with
respect thereto, by an amount deemed by the Lender to be material, then, within
15 days after demand by the Lender, the Borrowers shall pay to the Lender such
additional amount or amounts as will compensate the Lender for such increased
cost or reduction.
     Section 3.06 Increased Capital Costs. If any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any Law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any court, central bank, regulator
or other Authority affects or would affect the amount of capital required or
expected to be maintained by the Lender, or person controlling the Lender, and
the Lender determines (in its sole and absolute discretion) that the rate of
return on its or such controlling person’s capital as a consequence of its
commitments or the loans made by the Lender is reduced to a level below that
which the Lender or such controlling person could have achieved but for the
occurrence of any such circumstance, then, in any such case upon notice from
time to time by the Lender to the Borrowers, the Borrowers shall immediately pay
directly to the Lender additional amounts sufficient to compensate the Lender or
such controlling person for such reduction in rate of return. A statement of the
Lender as to any such additional amount or amounts (including calculations
thereof in reasonable detail) shall, in the absence of manifest error, be
conclusive and binding on the Borrowers. In determining such amount, the Lender
may use any method of averaging and attribution that it (in its sole and
absolute discretion) shall deem applicable.
     Section 3.07 Taxes. (a) All payments by the Borrowers of principal of, and
interest on, the LIBOR Rate Tranches and all other amounts payable hereunder
shall be made free and clear of and without deduction for any present or future
income, excise, stamp or franchise taxes and other taxes, assessments, imposts,
duties, deductions, fees, withholdings or similar charges, and all liabilities
with respect thereto of any nature whatsoever imposed by any taxing authority,
but excluding franchise taxes and taxes imposed on or measured by the Lender’s
net income or receipts (such non-excluded items being called “Taxes”). In the
event that any withholding or deduction from any payment to be made by the
Borrowers hereunder is required in respect of any Taxes pursuant to any
applicable law, rule or regulation, then the Borrowers will

13



--------------------------------------------------------------------------------



 



          (i) pay directly to the relevant authority the full amount required to
be so withheld or deducted;
          (ii) promptly forward to the Lender an official receipt or other
documentation satisfactory to the Lender evidencing such payment to such
authority; and
          (iii) pay to the Lender such additional amount or amounts as is
necessary to ensure that the net amount actually received by the Lender will
equal the full amount the Lender would have received had no such withholding or
deduction been required.
          (b) If any Taxes are directly asserted against the Lender with respect
to any payment received by the Lender hereunder, the Lender may pay such Taxes
and the Borrowers will promptly pay such additional amount (including any
penalties, interest or expenses) as is necessary in order that the net amount
received by the Lender after the payment of such Taxes (including any Taxes on
such additional amount) shall equal the amount the Lender would have received
had not such Taxes been asserted.
          (c) If the Borrowers fail to pay any Taxes when due to the appropriate
taxing authority or fails to remit to the Lender the required receipts or other
required documentary evidence, the Borrowers shall indemnify the Lender for any
incremental Taxes, interest or penalties that may become payable by the Lender
as a result of any such failure.
     Section 3.08 Payments to the Lender. (a) All payments (including
prepayments) made by the Borrowers shall be made in Dollars and in immediately
available funds, without set-off, counterclaim, recoupment or other deduction of
any nature and without presentment, demand, protest or notice of any kind, all
of which are hereby expressly waived by the Borrowers, and any action therefor
shall immediately accrue. Except as otherwise expressly provided herein, all
payments by the Borrowers shall be made to the Lender at the Lender’s Office no
later than 3:00 p.m. (prevailing time in Pittsburgh, Pennsylvania) on the date
specified herein. Any payment received by the Lender later than 3:00 p.m.
(prevailing time in Pittsburgh, Pennsylvania) shall be deemed to have been
received on the following Business Day and any applicable interest or fee shall
continue to accrue. Any payment required to be made by the Borrowers to the
Lender under this Agreement or any other Loan Document may, at the Lender’s
option, be deducted when due from any deposit or other account (general or
special, time or demand, provisional or final) of the Borrowers with the Lender.
          (b) So long as no Event of Default shall have occurred and be
continuing, payments matching specific scheduled payments then due will be
applied to those scheduled payments. As to each other payment and all payments
made after an Event of Default shall have occurred and be continuing, the
Borrowers irrevocably agree that the Lender shall have the continuing exclusive
right to apply any and all such payments against such of the Obligations as the
Lender may deem advisable in its sole discretion.
          (c) The Lender is authorized to, and at its sole election may, on
behalf of the Borrowers, charge to the Revolving Credit Loans balance and cause
to be paid all fees, Reimbursable Costs and Expenses, charges, costs, interest
and principal (other than principal of the Revolving Credit Loans) owing by the
Borrowers under this Agreement or any of the other Loan Documents if and to the
extent the Borrowers fail to promptly pay any such amounts as and when due, but
it is expressly acknowledged and agreed that the Lender shall be under no
obligation to do any of the foregoing. At the Lender’s option and to the extent
permitted by Law, any charges so made shall constitute part of the Revolving
Credit Loans.
          (d) Whenever any payment is due on a day other than a Business Day,
such payment shall be made on the following Business Day, and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be.

14



--------------------------------------------------------------------------------



 



          (e) If the Borrowers fail to pay any installment of principal,
interest or other amount under this Agreement within ten (10) days of when due,
in addition to making payment of the installment then due, the Borrowers shall
pay to the Lender a late charge in an amount equal to two percent (2.0%) of such
overdue installment.
     Section 3.09 Unused Revolving Credit Commitment Fee . The Borrowers agree
to pay to the Lender a fee (the “Unused Revolving Credit Commitment Fee”) for
each day (based upon a 360-day year and counting the actual number of days
elapsed) in an amount equal to the Applicable Margin thereto multiplied by the
average daily unused portion of the Revolving Credit Commitment, computed in
arrears on the last Business Day of each calendar month based upon the daily
utilization for that calendar month as calculated by the Lender. The Unused
Revolving Credit Commitment Fee shall be payable quarterly in arrears on the
last day of each calendar quarter for the immediately preceding calendar quarter
(or portion thereof), with the first such payment being due and payable on
September 30, 2005, with a final payment on the Revolving Commitment Termination
Date or such earlier date upon which the Revolving Credit Commitment shall
terminate. For purposes of calculating utilization under this Section, the
Revolving Credit Commitment shall be deemed used to the extent of the Revolving
Credit Loans then outstanding. The Unused Revolving Credit Commitment Fee shall
accrue at all times after the Closing Date, including at any time during which
one or more of the conditions in Article IV have not been satisfied.
     Section 3.10 Lender’s Records. The Lender is authorized to record in its
books and records the amount of all loans, advances, repayments, interest due
and paid, and all other charges, fees and expenses paid, or due, and the like,
in connection with this Agreement and the other Loan Documents, and, except in
the case of manifest error in posting or computation, such books and records
shall be presumptively true, correct and binding as to the amounts at any time
due to the Lender from the Borrowers under this Agreement and the other Loan
Documents. Any failure so to record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrowers hereunder to pay any
amount owing with respect to the Loans.
     Section 3.11 Survival. The agreements and obligations of the Borrowers in
this Article III shall survive the payment of all other Obligations.
     Section 3.12 Security. The prompt and full satisfaction of the Obligations
shall be secured by the Collateral Documents.
ARTICLE IV. CONDITIONS OF LENDING
     Section 4.01 Initial Conditions. The Lender’s obligation under this
Agreement to make the initial Revolving Credit Loan and to Issue the initial
Letter of Credit is subject to the prior or concurrent satisfaction of each of
the following conditions precedent unless waived in writing by the Lender:
          (i) Contemporaneously with, or prior to, the execution and delivery of
this Agreement, the Borrowers shall deliver or cause to be delivered to the
Lender each of the items listed in Schedule Two attached hereto and incorporated
herein by reference thereto.
          (ii) The Collateral Documents shall be in full force and effect and
the Borrowers shall have taken or caused to be taken such actions so that, on
the Closing Date the Lender shall have valid and perfected liens on and security
interests in the Collateral having priority over all other Liens in such
Collateral except Permitted Liens.
          (iii) The representations and warranties contained in Article V shall
be true and correct on the Closing Date.

15



--------------------------------------------------------------------------------



 



          (iv) No Potential Default or Event of Default shall have occurred and
be continuing on the Closing Date.
          (v) No litigation, arbitration, proceeding or investigation by or
before any Authority shall be pending, or to the knowledge of the Borrowers,
threatened which seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated by or in connection with this Agreement or the other Loan Documents
or which might, in the opinion of the Lender, if adversely determined, be
reasonably expected to have a Material Adverse Effect or be detrimental to the
interests of the Lender with respect to the transactions contemplated hereby.
          (vi) All legal details and proceedings in connection with the
transactions contemplated by this Agreement shall be satisfactory to counsel for
the Lender, and the Lender shall have received originals or certified copies of
such documents and proceedings in connection herewith and therewith as the
Lender may request, all in form and substance satisfactory to counsel for the
Lender.
          (vii) No event or events shall have occurred and be continuing on the
Closing Date which, individually or in the aggregate, has or reasonably could be
expected to have a Material Adverse Effect.
          (viii) The Lender shall have completed all business, environmental and
legal due diligence deemed necessary or appropriate by the Lender (including
without limitation, collateral audits of the Collateral) and the results of such
due diligence shall be satisfactory to the Lender and its counsel.
          (ix) The capital structure and ownership of the Borrowers shall be
satisfactory to the Lender.
     Section 4.02 Subsequent Conditions. The Lender’s obligation to make
subsequent Revolving Credit Loans or to Issue any Letter of Credit is subject to
the satisfaction of each of the following conditions on and as of the date of
disbursement of each such subsequent Revolving Credit Loan or the issuance of
each such Letter of Credit, as applicable, unless waived in writing by the
Lender:
          (i) The Lender shall have received the a Notice of Revolving Credit
Borrowing, an L/C Application and/or an L/C Amendment Application, as
applicable.
          (ii) The representations and warranties contained in Article V shall
be true and correct in all material respects as though made on and as of the
date of the applicable Borrowing Date or Issuance Date for a Letter of Credit
(except to the extent such representations and warranties expressly refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date).
          (iii) No event or events shall have occurred which, individually or in
the aggregate, has had or reasonably could be expected to have a Material
Adverse Effect.
          (iv) No Potential Default or Event of Default shall have occurred and
be continuing.

16



--------------------------------------------------------------------------------



 



          (v) The Collateral Documents shall be in full force and effect and the
Lender shall have a first priority lien on and security interest in the
Collateral described therein having priority over all other Liens in the
Collateral except Permitted Liens.
ARTICLE V. REPRESENTATIONS AND WARRANTIES
As an inducement to the Lender to enter into this Agreement, make each of the
Loans and Issue each Letter of Credit, each Borrower represents and warrants to
the Lender as follows:
     Section 5.01 Organization, Subsidiaries and Authority. (a) Each Loan Party
is a corporation, limited liability company or limited partnership or organized,
as the case may be, validly existing and (to the extent such concept applies to
such entity) in good standing or in full force and effect under the laws of
jurisdiction of incorporation or organization. All Subsidiaries of the Loan
Parties are set forth on Schedule 5.01, and except as set forth on
Schedule 5.01, no Loan Party is engaged in any joint venture or partnership with
any other Person. The jurisdiction of formation of each Loan Party and each
Subsidiary is set forth on Schedule 5.01.
          (b) Except as disclosed on Schedule 5.01, no Loan Party uses, or has
used within the past five (5) years, any corporate or partnership name or
assumed or fictitious name other than its existing corporate or partnership
name. The federal employer identification number and state organizational
identification number of each Loan Party are set forth on Schedule 5.01.
          (c) Each Loan Party has the lawful power to own or lease its assets
and properties and to engage in the business it conducts. Each Loan Party is
duly licensed and qualified and in good standing in the jurisdictions wherein
the character or location of the assets and properties owned or leased by it, or
the nature of the business transacted by it, make such licensing or
qualification necessary and the failure to be so licensed or qualified may
result in, or could reasonably be expected to have, a Material Adverse Effect.
The jurisdictions in which the Loan Parties are qualified to do business as a
foreign corporation or partnership as of the Closing Date are set forth in
Schedule 5.01.
          (d) Each Loan Party has the power and authority to enter into and
perform the provisions of this Agreement and the other Loan Documents to which
it is a party, to incur the Indebtedness and obligations provided for herein and
therein and to carry out the transactions contemplated herein and therein, and
each Loan Party has taken all proper and necessary corporate or partnership
action to authorize the borrowings hereunder. The execution, delivery and
performance by the Borrowers of this Agreement, the Notes, the Collateral
Documents and the other Loan Documents to which they are a party, the issuance,
delivery and payment of the Revolving Credit Note by the Borrowers, the
consummation of the transactions contemplated hereby and thereby and the
creation and grant of the Liens contemplated by the Collateral Documents
(i) have been duly authorized by all requisite corporate or partnership action,
and (ii) will not (A) violate the Organization Documents of any Loan Party,
(B) violate any Law, notes, indentures, contracts, instruments or agreements to
which any of the Borrowers is a party except where such violation could not
reasonably be expected to have a Material Adverse Effect, or (C) result in the
creation or imposition of any Lien other than those in favor of the Lender on
any property (now owned or hereafter acquired) of the Borrowers. No Loan Party
is in violation of (x) its Organization Documents, or (y) any instrument or
agreement to which it is a party or by which it or any of its properties (now
owned or hereafter acquired) may be subject or bound except where such violation
could not reasonably be expected to have a Material Adverse Effect.
          (e) This Agreement, the Revolving Credit Note, the Collateral
Documents and the other Loan Documents to which the Borrowers and the other Loan
Parties are a party have been duly and validly executed and delivered by the
Borrowers and such other Loan Parties and constitute, and the other Loan
Documents to be executed and delivered by the Borrowers and such other Loan
Parties when

17



--------------------------------------------------------------------------------



 



delivered will constitute, valid and binding obligations of the Borrowers and
such other Loan Parties enforceable in accordance with their respective terms.
     Section 5.02 Consent. Except for recordings or filings in connection with
the Liens granted to the Lender under the Collateral Documents, no consent,
approval, authorization, permit or license of, or other action by, or filing,
registration or qualification with, any Authority or any Person (including
shareholders or partners of the Borrowers) is necessary or required in
connection with the execution and delivery of this Agreement and the other Loan
Documents by the Borrowers and the other Loan Parties, the undertaking or
performance of any of the Borrowers’ obligations thereunder or the enforcement
of the Lender’s rights and remedies thereunder.
     Section 5.03 Litigation. Except as disclosed on Schedule 5.03 attached
hereto, there is no order, notice, claim, litigation, judgment, proceeding or
investigation existing, pending or, to the best knowledge of the Borrowers,
threatened or contemplated, at law, in equity, in arbitration or by or before
any Authority, against or affecting the Borrowers, the other Loan Parties or
their respective properties, individually or in the aggregate, which, if
determined adversely to the interests of the Borrowers and the other Loan
Parties, could reasonably be expected to have a Material Adverse Effect. No
injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Authority purporting to enjoin or restrain the
execution, delivery or performance of this Agreement or any other Loan Document
or directing that the transactions provided for herein or therein not be
consummated as herein or therein provided
     Section 5.04 Financial Statements and Solvency. (a) The Borrowers have
furnished the Lender with the following financial information (collectively the
“Historical Financial Statements”):
          (i) the consolidated balance sheet of Superior and its Subsidiaries
for the Fiscal Year ended December 31, 2004, and the related consolidated
statements of income, shareholders equity and cash flows for the periods then
ended;
          (ii) the consolidated balance sheet of Bradford and its Subsidiaries
for the Fiscal Year ended December 31, 2004, and the related consolidated
statements of income, partners equity and cash flows for the periods then ended;
          (ii) internally prepared unaudited consolidated balance sheets of
Superior and Bradford and their respective Subsidiaries for the period ended
March 31, 2005 and the related consolidated statements of income and cash flows
for the period then ended (collectively the “Interim Balance Sheets”).
The Historical Financial Statements (A) were prepared in all material respects
in accordance with GAAP consistently applied throughout the periods covered
thereby (except for, with respect to the Interim Balance Sheets only, the
absence of footnotes and ordinary, good faith year end adjustments), (B) fairly
present in all material respects the financial condition of Superior and
Bradford and their respective Subsidiaries as of the dates thereof and results
of operations for the periods covered thereby, and (C) except for liabilities
not required to be disclosed in a balance sheet prepared in accordance with
GAAP, show all material indebtedness and other liabilities, direct or
contingent, of Superior and Bradford and their respective Subsidiaries as of the
dates thereof, including liabilities for taxes, material commitments and
contingent obligations subject to ordinary, good faith year end adjustments.
          (b) The Borrowers have furnished to the Lender a pro forma balance
sheet of SWS and its Subsidiaries as of the Closing Date on a consolidated
basis, a copy of which is attached hereto as Exhibit “C” (the “Pro Forma Balance
Sheet”), together with projected income statements of SWS and its Subsidiaries
on a consolidated basis through the period ending December 31, 2005, a copy of
which is attached hereto as Exhibit “D” (the “Pro Forma Financial Projections”).
The Pro Forma Balance Sheet

18



--------------------------------------------------------------------------------



 



was prepared by SWS in accordance with GAAP and fairly presents the pro forma
financial condition of the Borrowers for the periods depicted therein. The Pro
Forma Financial Projections represent the reasonable and best estimate of the
Borrowers of the future operations of the Borrowers and are based upon past
operations of the businesses of Superior and Bradford, good faith estimates of
the future financial performance of the Borrowers and assumptions believed by
the Borrowers to be reasonable based on current reasonably foreseeable economic
conditions.
          (c) As of the Closing Date, each Loan Party is Solvent and will be
Solvent after (i) the making of each Revolving Credit Loan, (ii) the execution
and delivery of this Agreement and the other Loan Documents to which it is a
party, and (iii) the perfection of the Liens granted to the Lender in connection
with the Collateral Documents.
     Section 5.05 Ownership and Management. Schedule 5.05 attached hereto sets
forth, as of the Closing Date, (i) each record, and to the knowledge of the
Borrowers, beneficial owner of five percent (5.0%) or more of the outstanding
shares of each class of equity securities of SWS registered under Section 12 of
the Securities Exchange Act of 1934, as amended, and (ii) the authorized
capitalization, the number of each class of capital stock issued and outstanding
and the names of the record and beneficial owners of all of the issued and
outstanding shares of capital stock of Superior, Bradford and the other Loan
Parties excluding SWS. As of the Closing Date, except as disclosed in
Schedule 5.05, there are no outstanding subscriptions, warrants, calls, options,
rights, commitments or agreements by which the Borrowers and the other Loan
Parties are bound providing for the issuance of shares of capital stock of
Superior or Bradford, or for the issuance of any securities convertible or
exchangeable, actually or contingently, into shares of capital stock of Superior
or Bradford. Schedule 5.05 contains a complete list of all officers and
directors of each Loan Party as of the Closing Date.
     Section 5.06 Adverse Occurrences. Since March 31, 2005, no event or events
have occurred which, individually or in the aggregate, have had, or could
reasonably be expected to have, a Material Adverse Effect. No Event of Default
or Potential Default exists or would result from the incurring of any
obligations by the Borrowers under the Loan Documents or from the grant or
perfection of the Liens of the Lender on the Collateral.
     Section 5.07 Existing Indebtedness. All existing Indebtedness of the Loan
Parties as of the Closing Date is set forth on Schedule 5.07 attached hereto.
     Section 5.08 Information. All information furnished or to be furnished by
the Loan Parties to the Lender is and will be in all material respects true and
accurate and the Borrowers have disclosed to the Lender in writing any fact
known to the Borrowers which could reasonably be expected to have a Material
Adverse Effect.
     Section 5.09 Assets, Liens and Insurance. (a) With respect to all of the
properties and assets of the Loan Parties reflected in the Interim Balance
Sheets and all other assets and properties of the Loan Parties necessary for the
ordinary conduct of their respective businesses, the Loan Parties have (i) good,
sufficient and legal title thereto (in the case of all fee interests in real
property), (ii) valid leasehold interests therein (in the case of all leasehold
interests in real or personal property), (iii) valid licenses therein (in the
case of licensed intangible properties), and (iv) good title thereto (in the
case of all other personal property). All such properties and assets are free
and clear of all Liens except Permitted Liens.
          (b) Schedule 5.09 attached hereto contains a true, accurate and
complete list as of the Closing Date of (i) all real property owned in fee
simple by the Loan Parties, and (ii) all leases, subleases or assignments of
leases (together with all amendments, modifications, supplements, renewals or
extensions of any thereof) affecting each real property asset of the Loan
Parties, regardless of whether a Loan Party is the landlord or tenant (whether
directly or as an assignee or successor in interest) under such lease, sublease
or assignment. As of the Closing Date, except as specified in Schedule 5.09,
each

19



--------------------------------------------------------------------------------



 



agreement referenced in clause (ii) of the immediately preceding sentence is in
full force and effect and the Borrowers do not have knowledge of any default
that has occurred and is continuing thereunder (except where the consequences,
direct or indirect, of such default or defaults, if any, would not reasonably be
expected to have a Material Adverse Effect), and each such material agreement
constitutes the legally valid and binding obligation of the Loan Parties,
enforceable against the Loan Parties in accordance with its terms.
          (c) Schedule 5.09 attached hereto lists as of the Closing Date all
insurance policies and other bonds to which the Loan Parties are a party, all of
which are valid and in full force and effect. No notice has been given or claim
made and no grounds exist to cancel or avoid any of such policies or bonds or to
reduce the coverage provided thereby. Such policies and bonds provide adequate
coverage from reputable and financially sound insurers in amounts sufficient to
insure the assets and risks of the Loan Parties in accordance with prudent
business practice in the industry of the Loan Parties.
     Section 5.10 Contractual Obligations. Each Loan Party is in material
compliance with the provisions of all contracts, licenses, instruments and other
commitments of any kind material to the financial condition, properties, assets
or prospects of such Loan Party, and no event has occurred which, but for the
passage of time or the giving of notice, or both, would constitute a default
thereunder except to the extent that such failure to comply or such default
could not reasonably be expected to have a Material Adverse Effect. No Loan
Party is a party to, or is it otherwise subject to, any agreement, instrument or
any charter or other internal restrictions compliance with which, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
     Section 5.11 Taxes. All tax returns required to be filed by the Loan
Parties have been properly prepared, executed and filed and all taxes,
assessments, fees and other governmental charges upon the Loan Parties or upon
any of their properties, income, sales or franchises which are due and payable
have been paid except (i) to the extent that the validity or amount thereof is
being contested in good faith and by appropriate proceedings with adequate
reserves maintained in accordance with GAAP or (ii) to the extent that the
failure to make such payments could not reasonably be expected to have a
Material Adverse Effect. The Borrowers do not know of any proposed additional
assessment or basis for any material assessment for additional taxes against the
Loan Parties (whether or not reserved against by the Loan Parties) that would be
material to the condition (financial or otherwise) of the Loan Parties.
     Section 5.12 Margin Stock; Investment Company. None of the proceeds of the
Revolving Credit Loans will be used by the Borrowers for the purpose of buying
or carrying any margin stock (“Margin Stock”) as such term is defined in
Regulation U, Regulation X or Regulation G promulgated by the Board of Governors
of the Federal Reserve System, as amended from time to time, or to reduce or
retire any loan or advance incurred to purchase or carry Margin Stock. The
Borrowers are not and will not become engaged in the business of extending
credit for the purpose of buying or carrying Margin Stock, and no part of the
proceeds of any borrowing hereunder will be used to extend credit to others for
the purpose of purchasing or carrying any Margin Stock. No Loan Party is, or
will become, an “investment company” or a company “controlled” by an “investment
company”, as each of such terms are defined in the Investment Company Act of
1940, as amended. No Loan Party is subject to regulation under the Public
Utility Holding Company Act of 1935, the Federal Power Act, the Interstate
Commerce Act, any state public utilities code, or any other federal or state
statute or regulation limiting its ability to incur Indebtedness.
     Section 5.13 Intellectual Property Rights. Each Loan Party owns or
possesses rights to use all patents, trademarks, trade names, service marks,
copyrights, licenses, permits and franchises, and all rights in respect of the
foregoing (collectively, “Intellectual Property Rights”) required to conduct its
business as now conducted, or as presently contemplated to be conducted, without
any conflict with, or infringement upon rights of, other Persons, and to the
best of the Borrowers’ knowledge, such Loan Party is not in violation of any
valid rights of others with respect to any of the foregoing.

20



--------------------------------------------------------------------------------



 



     Section 5.14 Environmental Laws. (a) Except as disclosed on Schedule 5.14
attached hereto, each Loan Party and its Environmental Affiliates are in
compliance with all applicable Environmental Laws, except for such
non-compliance which, individually or in the aggregate, has not, and reasonably
could not be expected to have, a Material Adverse Effect.
          (b) Except as disclosed on Schedule 5.14 attached hereto, each Loan
Party and its Environmental Affiliates have obtained all Environmental Approvals
necessary or desirable for the ownership and operation of their respective
properties, facilities and businesses as presently owned and operated and as
presently proposed to be owned and operated except where the failure to obtain
such Environmental Approvals could not reasonably be expected to have a Material
Adverse Effect . Except as disclosed on Schedule 5.14 attached hereto, each of
such Environmental Approvals is in good standing and each Loan Party and its
Environmental Affiliates are in compliance with all material terms of such
Environmental Approvals except for such non-compliance which, individually or in
the aggregate, has not, and reasonably could not be expected to have, a Material
Adverse Effect.
          (c) Except as disclosed on Schedule 5.14, there is no Environmental
Claim pending, or to the knowledge of the Borrowers, threatened or contemplated,
and there are no past or present acts, omissions, events or circumstances
(including any dumping, leaching, deposition, removal, abandonment, escape,
emission, discharge or release of any Hazardous Materials at, on or under any
facility or property now or previously owned, operated or leased by the Loan
Parties or any of their respective Environmental Affiliates) that could form the
basis of any Environmental Claim against the Loan Parties or their Environmental
Affiliates, except for matters which, if adversely decided, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Except as disclosed on Schedule 5.14, neither the Loan Parties nor any
of their Environmental Affiliates has any underground storage tanks that are not
properly registered or permitted under applicable Environmental Laws or that are
leaking or disposing of Hazardous Materials off-site. Each Loan Party and its
Environmental Affiliates have notified all of their employees of the existence,
if any, of any health hazard arising from the conditions of their employment and
have met all notification requirements under Title III of CERCLA and all other
Environmental Laws.
          (d) Except as disclosed on Schedule 5.14, no facility or property now
or previously owned, operated or leased by the Loan Parties or any of their
Environmental Affiliates is an Environmental Cleanup Site. Except as disclosed
on Schedule 5.14 attached hereto, neither the Loan Parties nor any of their
Environmental Affiliates has directly transported or directly arranged for the
transportation of any Hazardous Materials to any Environmental Cleanup Site. No
Lien exists, and no condition exists which could result in the filing of a Lien
under any Environmental Law against any property of the Loan Parties or any of
their Environmental Affiliates.
     Section 5.15 Collateral Documents. The provisions of the Security Agreement
and the other Collateral Documents create legal and valid Liens on all of the
Collateral in favor of the Lender, and such Liens, after the filing of all
necessary UCC-1 financing statements and any continuation statements relating
thereto, as necessary, constitute perfected and continuing Liens on such
Collateral, securing the Obligations, enforceable against the Loan Parties and
all other Persons, and having priority over all other Liens on the Collateral
except in the case of (i) Permitted Liens, to the extent any such Permitted
Liens would have priority over the Liens in favor of the Lender pursuant to any
applicable Law or agreement, and (ii) Liens perfected only by possession
(including possession of any certificate of title) to the extent the Lender has
not obtained or does not maintain possession of such Collateral.
     Section 5.16 Bankruptcy; Insolvency. No Loan Party has applied for or
consented to the appointment of a receiver, trustee, custodian or liquidator for
itself or any of its properties, admitted in writing its inability to pay its
debts as they mature, made a general assignment for the benefit of creditors,
been adjudicated a bankrupt or insolvent or filed a voluntary petition in
bankruptcy, or a petition or an

21



--------------------------------------------------------------------------------



 



answer seeking reorganization or an arrangement with creditors or to take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution or liquidation law or statute, or an answer admitting the material
allegations of a petition filed against it in any proceeding under any such law,
and no action has been taken by the Loan Parties for the purpose of effecting
any of the foregoing.
     Section 5.17 Compliance with Laws. Neither the operation of the businesses
of the Loan Parties nor the development, manufacture, assembly or sale of the
products or services of the Loan Parties violate any Law applicable to the Loan
Parties, including, without limitation, the Fair Labor Standards Act of 1938, 29
U.S.C. § 201, et. seq., as amended, except to the extent that any such violation
has not, and reasonably could not be expected to have, a Material Adverse
Effect. No Loan Party has been indicted under any criminal statute, nor has any
criminal or civil proceedings been commenced against a Loan Party pursuant to
which statute or proceedings the penalties or remedies sought or available
include forfeiture of any of the property of such Loan Party except to the
extent that such forfeiture has not, and reasonably could not be expected to
have, a Material Adverse Effect.
     Section 5.18 Locations. As of the Closing Date, Schedule 5.18 attached
hereto sets forth the location of (i) the chief executive office of each
Borrower, (ii) the offices where each Borrower keeps its records concerning its
Inventory, Accounts, contracts and other properties, (iii) each place of
business of the Borrowers, including the location of the Borrowers’ Inventory
and equipment, together with the name and address of each Person having
possessory rights (as owner, landlord, warehouseman, processor or otherwise) to
such locations. Except as disclosed on Schedule 5.18, none of the foregoing
locations has changed within 12 months preceding the Closing Date.
     Section 5.19 ERISA Plans. Except as disclosed in Schedule 5.19:
          (i) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law. Each
Plan which is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the IRS and to the best knowledge of the
Borrowers, nothing has occurred which would cause the loss of such
qualification. The Borrowers and each ERISA Affiliate have made all required
contributions to any Plan subject to Section 412 of the Code, and no application
for a funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan;
          (ii) There are no pending or, to the knowledge of the Borrowers,
threatened claims, actions or lawsuits, or action by any Authority, with respect
to any Plan which has or could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan which has or could reasonably be
expected to have a Material Adverse Effect; and
          (iii) (A) No ERISA Event has occurred or is reasonably expected to
occur; (B) no Pension Plan has any Unfunded Pension Liability; (C) neither the
Borrowers nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (D) neither
the Borrowers nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (E) neither the
Borrowers nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.

22



--------------------------------------------------------------------------------



 



     Section 5.20 Eligible Accounts. Each Account scheduled, listed or referred
to as an Eligible Account in a Borrowing Base calculation, a Borrowing Base
Certificate or any other certificate, statement or report prepared by or for the
Borrowers and delivered to the Lender and upon which the Borrowers are basing
availability to obtain a Revolving Credit Loan satisfies all of the criteria
necessary to qualify such Account as an Eligible Account.
     Section 5.21 Eligible Inventory. All Inventory scheduled, listed or
referred to as Eligible Inventory in a Borrowing Base calculation, a Borrowing
Base Certificate or any other certificate, statement or report prepared by or
for the Borrowers and delivered to the Lender and upon which the Borrowers are
basing availability to obtain a Revolving Credit Loan satisfies all of the
criteria necessary to qualify such Inventory as Eligible Inventory.
     Section 5.22 Business Operations. The principal business operations of the
Borrowers as presently conducted, and as intended to be conducted after the date
hereof, is set forth on Schedule 5.22 attached hereto. There is no strike,
lockout, labor dispute, embargo, condemnation, act of God or public enemy, or
other event or circumstance, not covered by business interruption insurance
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect
     Section 5.23 Labor Relations. None of the Loan Parties is a party to any
collective bargaining agreement, there is no strike or request for union
representation, no material labor dispute, grievance or controversy pending, or,
to the knowledge of the Borrowers, threatened against the Loan Parties,
including without limitation, any work stoppages, slowdowns or lockouts. There
are no matters relating to the Loan Parties pending before the National Labor
Relations Board or any similar state or local labor agency, nor, to the best of
the Borrowers’ knowledge, is any Loan Party engaged in any unfair labor
practices, and the Borrowers believe the Loan Parties have good labor relations
with their employees.
     Section 5.24 Contemporaneous Exchange. The attachment and perfection of the
security interests in the Collateral effected on the Closing Date by virtue of
the Collateral Documents executed and delivered pursuant to this Agreement are
intended by the Lender and the Borrowers to be a contemporaneous exchange for
new value given to the Borrowers by virtue of the consummation of the
transactions contemplated by this Agreement and are, in fact, a substantially
contemporaneous exchange for such new value.
     Section 5.25 Anti-Terrorism Laws. (a) None of the Loan Parties nor, to the
Borrowers’ knowledge, any Affiliate of a Loan Party, is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
     (b) None of the Loan Parties nor, to the Borrowers’ knowledge, any
Affiliate of a Loan Party, or their respective agents acting or benefiting in
any capacity in connection with the Revolving Credit Loans, Letters of Credit or
other transactions hereunder, is any of the following (each a “Blocked Person”):
          (i) a Person that is listed in the annex to, or is otherwise subject
to the provisions of, Executive Order No. 13224;
          (ii) a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;
          (iii) a Person or entity with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

23



--------------------------------------------------------------------------------



 



          (iv) a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in Executive Order No. 13224;
          (v) a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list, or
          (vi) a person or entity who is affiliated or associated with a person
or entity listed above.
     (c) No Loan Party or, to the knowledge of any Loan Party, any of its agents
acting in any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224.
     Section 5.26 Disclosure. No representation or warranty made by the Loan
Parties in the Loan Documents, no statement made or to be made by the Loan
Parties in any financial information, certificate, report, exhibit or document
furnished or to be furnished by the Loan Parties to the Lender pursuant to or in
connection herewith or therewith contains or will contain any untrue material
statement or omits or will omit to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances under
which they were made provided that, with respect to any projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. The
Borrowers have made full and true disclosure of all information known to the
Borrowers, financial or otherwise, relating to the Loan Parties or in connection
with the transactions contemplated hereby which has resulted, or which could
reasonably be expected to result, in a Material Adverse Effect provided that,
with respect to any projected financial information, the Borrowers represent
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.
ARTICLE VI. AFFIRMATIVE COVENANTS
Until payment in full of all of the Revolving Credit Loans and other
Obligations, cancellation or expiration of all Letters of Credit and termination
of all commitments of the Lender to make Revolving Credit Loans, the Borrowers
covenant and agree to perform each of the covenants set forth below in this
Article VI unless the Lender waives compliance in writing.
     Section 6.01 Use of Proceeds. The Borrowers will use the proceeds of the
Revolving Credit Loans for the purposes set forth on Schedule 6.01 attached
hereto and for no other purposes. No portion of the proceeds of the Revolving
Credit Loans will be used directly or indirectly for the purpose of purchasing
or carrying any Margin Stock. The Borrowers will furnish the Lender such
evidence as the Lender may reasonably require with respect to the use of the
proceeds of the Revolving Credit Loans.
     Section 6.02 Financial Information and Compliance Certificates. (a) The
Borrowers shall deliver to the Lender, in form and detail satisfactory to the
Lender, all of the following:
          (i) As soon as available and in any event within one hundred twenty
(120) days after the end of each Fiscal Year of SWS, the consolidated balance
sheets of SWS and its Subsidiaries, and the related consolidated statements of
income, equity and cash flow for such Fiscal Year, with accompanying footnotes,
in reasonable detail and stating in comparative form the respective figures for
the corresponding date and period

24



--------------------------------------------------------------------------------



 



in the prior Fiscal Year, and certified by Schneider Downs & Co., Inc. or such
other independent certified public accounting firm acceptable to the Lender (the
“Independent Accountants”). The report of the Independent Accountants shall be
free of exceptions or qualifications not acceptable to the Lender (including any
exception, qualification or explanation relating to the ability to continue as a
going concern or independence), and a copy of such certificate or report signed
by the Independent Accountants shall be delivered to the Lender, and shall in
any event contain a written statement of the Independent Accountants
substantially to the effect that (A) the Independent Accountants examined such
financial statements and balance sheets in accordance with generally accepted
auditing standards and accordingly made such tests of accounting records and
such other auditing procedures as the Independent Accountants considered
necessary under the circumstances, (B) the Independent Accountant performed the
audit in full and complete compliance with Statement on Auditing Standards
No. 82, “Consideration of Fraud in a Financial Statement Audit”, and any
successor standards, interpretations or amendments thereto, and their audit
included such procedures that, in their opinion, were sufficient to have a
reasonable assurance to detect material fraud, (C) such financial statements
present fairly the consolidated financial position of SWS and its Subsidiaries
for the periods indicated in conformity with GAAP applied on a basis consistent
with that of the preceding Fiscal Year (except for changes in application in
which the Independent Accountants concur), and (D) in making the examination
necessary for their audit, the Independent Accountants did not become aware of
any Event of Default or Potential Default, or if they did become so aware, such
certificate or report shall state the nature and period of existence thereof. To
the extent that SWS’s annual report on Form 10-K filed with the Securities and
Exchange Commission contains any of the foregoing items, the Lender will accept
SWS’s annual report on Form 10-K in lieu of such items;
          (ii) As soon as available and in any event within forty five (45) days
after the close of each of the first three Fiscal Quarters in each Fiscal Year
of SWS, a consolidated balance sheet of SWS and its Subsidiaries as of the end
of such Fiscal Quarter and the related consolidated statements of income and
changes in financial position of SWS and its Subsidiaries for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such Fiscal Quarter, fairly presenting the financial condition of SWS and its
Subsidiaries as at such date and the results of operations of SWS and its
Subsidiaries for such period and setting forth in each case in comparative form
the corresponding figures for the corresponding period of the preceding Fiscal
Year, all in reasonable detail and duly certified (subject to year-end audit
adjustments) by a Responsible Officer of SWS as having been prepared on a basis
consistent with the most recent annual financial statements delivered pursuant
to Section 6.02(a) (i) except as disclosed therein. To the extent that SWS’s
quarterly report on Form 10-Q filed with the Securities and Exchange Commission
contains any of the foregoing items, the Lender will accept SWS’s quarterly
report on Form 10-Q in lieu of such items;
          (iii) As soon as practicable and in any event within ten (10) days of
delivery to a Borrower, a copy of (A) any management letter prepared by the
Independent Accountant and delivered to a Borrower in connection with the
financial statements referred to in Section 6.02(a)(i), and (B) any letter
issued by the Independent Accountants or other management consultants with
respect to recommendations relating to the Borrowers’ financial or accounting
systems or controls;
          (iv) No later than twenty-five (25) days after the end of each
calendar month, and upon request by the Lender at any time after a Potential
Default or an Event of Default has occurred and is continuing, a duly completed
Borrowing Base Certificate

25



--------------------------------------------------------------------------------



 



signed by a Responsible Officer of the Borrowers together with such supporting
information related thereto as the Lender shall reasonably request;
          (v) Not later than forty five (45) days after the end of each Fiscal
Quarter, a compliance certificate (a “Compliance Certificate”) dated the date
thereof, signed by a Responsible Officer of the Borrowers, demonstrating in
reasonable detail compliance for the applicable period with the financial
maintenance covenants set forth in Section 7.01;
          (vi) promptly upon their becoming available, copies of: (A) all 10-K,
10-Q and 8-K reports filed by a Borrower with the Securities and Exchange
Commission and other financial statements, reports, notices and proxy statements
made publicly available by any Borrower to its security holders; (B) all regular
and periodic reports and all registration statements and prospectuses, if any,
filed by any Borrower with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority; and
(C) all press releases and other statements made available by any Borrower to
the public concerning material changes or developments in the business of any
such Person;
          (vii) Promptly, any supplemental disclosures as required from time to
time under Section 6.15; and
          (viii) Promptly after the request of the Lender, such additional
information regarding the business, financial, corporate or partnership affairs
of the Borrowers or any Subsidiary as the Lender may from time to time
reasonably request.
          (b) Concurrently with the delivery of the financial information
required under Section 6.02(a)(i) and (ii), the Borrowers shall furnish to the
Lender a certificate dated the date thereof, signed by a Responsible Officer of
the Borrowers and stating that to the knowledge of such Responsible Officer
(after due and diligent inquiry), (i) the representations and warranties set
forth in Article V of this Agreement are true and correct in all material
respects as of the date of the delivery of such financial information, except to
the extent such representations and warranties expressly refer to an earlier
date, in which case they shall be true and correct in all material respect as of
such earlier date and (ii) no Event of Default or Potential Default has occurred
and is continuing as of such date, or if any such Event of Default or Potential
Default exists, specifying the nature and period of its existence and the action
the Borrowers have taken, are taking and propose to take with respect thereto.
     Section 6.03 Books, Records and Visitation Rights. Each Borrower shall, and
shall cause each of the other Loan Parties to, maintain proper books of record
and account, in which full, true and correct entries shall be made of all
financial transactions and matters involving the assets and business of such
Borrower in order to permit financial statements to be prepared in accordance
with GAAP. Each Borrower shall, and shall cause each of the other Loan Parties
to, permit representatives and independent contractors of the Lender to visit
and inspect any of its properties during normal business hours after reasonable
notice and in accordance with applicable safety rules, to examine and audit its
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
employees, agents and servants and with the Independent Accountant, and in
furtherance thereof, each Borrower hereby authorizes all of such Persons to
discuss the same with representatives and independent contractors of the Lender
at such times and as often as the Lender may reasonably request, all at the
reasonable expense of the Borrowers. If the Loan Parties now or at any time
hereafter maintain any records (including without limitation computer generated
records and computer software programs for the generation of such records) in
the possession of a third party, the Borrowers, upon request of the Lender,
shall notify such party to permit the Lender free access to such records at all
reasonable times and to provide the Lender with copies of any records it may
request, all at the

26



--------------------------------------------------------------------------------



 



Borrowers’ reasonable expense. After the occurrence and during the continuance
of a Potential Default or an Event of Default, the Lender may do any of the
foregoing as often and at such times as the Lender may determine in its sole
discretion without advance notice.
     Section 6.04 Compliance with Laws. Each Borrower shall, and shall cause
each of the other Loan Parties to, conduct its business in compliance with all
applicable Laws, including, without limitation, the Fair Labor Standards Act of
1938, 29 U.S.C. §201 et seq., as amended, and the Immigration Reform and Control
Act of 1986, 8 U.S.C. §1324a, as amended, except to the extent that the failure
to be in compliance with any applicable Law could not reasonably be expected to
have a Material Adverse Effect.
     Section 6.05 Notices. (a) The Borrowers shall promptly notify the Lender of
the following events:
          (i) The occurrence of a Potential Default, an Event of Default or any
event or events which, individually or in the aggregate, have had, or could
reasonably be expected to have, a Material Adverse Effect;
          (ii) The entry of a Lien against the Collateral or the other assets
and properties of the Loan Parties;
          (iii) Any litigation, arbitration or investigation or proceeding of
any Authority not previously disclosed by the Borrowers to the Lender which has
been instituted or, to the knowledge of the Borrowers, is threatened against the
Loan Parties or to which any of their properties, assets or revenues are subject
which (A) if adversely determined, could reasonably be expected to have a
Material Adverse Effect, or (B) relates to this Agreement, any Collateral
Document or any other Loan Document;
          (iv) Any development which could reasonably be expected to have a
Material Adverse Effect shall occur in any litigation, arbitration or
investigation or proceeding of any Authority against (or, to the knowledge of
the Borrowers affecting) the Loan Parties or any of their assets or properties
which has previously been disclosed by the Borrowers to the Lender;
          (v) The occurrence of any default under any lease, bailment agreement
or other agreement relating to the location where Collateral may be stored or
any other business locations of the Loan Parties or the receipt by the Borrowers
of notice of the alleged occurrence of a default under any such Contractual
Obligation, in each case which could reasonably be expected to have,
individually or together with other similar occurrences, a Material Adverse
Effect;
          (vi) The occurrence of any of the following events except to the
extent disclosed on Schedule 5.14: (A) any and all enforcement, cleanup, removal
or other governmental or regulatory actions instituted, completed or threatened
against the Loan Parties or any of their respective Environmental Affiliates or
properties pursuant to any applicable Environmental Laws, (B) any other
Environmental Claims against the Loan Parties or any of their respective
Environmental Affiliates, or any past or present acts, omissions, events or
circumstances (including but not limited to any Release at, on or under any
facility or property now or previously owned, operated or leased by the Loan
Parties or any of their respective Environmental Affiliates) that is known to
the Borrowers and could form the basis of such Environmental Claim, which
Environmental Claim individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, and (C) any environmental or similar
condition on any real property

27



--------------------------------------------------------------------------------



 



adjoining or in the vicinity of the property of the Loan Parties that is known
to the Borrowers and could reasonably be anticipated to cause such property or
any part thereof to be subject to any restrictions on the ownership, occupancy,
transferability or use of such property under any Environmental Laws which could
reasonably be expected to have a Material Adverse Effect;
          (vii) Any breach or non-performance of, or any default under, any
Contractual Obligation of the Loan Parties which could reasonably be expected to
have a Material Adverse Effect;
          (viii) The occurrence of any of the following events affecting the
Borrowers or any ERISA Affiliate, and the Borrowers shall also deliver to the
Lender a copy of any notice with respect to such event that is filed with an
Authority and any notice delivered by an Authority to the Borrowers or any ERISA
Affiliate with respect to such event:
               (A) an ERISA Event involving $50,000 or more;
               (B) a material increase in the Unfunded Pension Liability of any
Pension Plan;
               (C) the adoption of, or the commencement of contributions to, any
Plan subject to Section 412 of the Code by the Borrowers or any ERISA Affiliate;
or
               (D) the adoption of any amendment to a Plan subject to
Section 412 of the Code, if such amendment results in a material increase in
contributions or Unfunded Pension Liability;
          (ix) Any material change in accounting policies or financial reporting
practices by the Loan Parties;
          (x) Any change in the location of any of its places of business, or
the establishment of any new, or the discontinuance of any existing, place of
business or location of Collateral comprising more than ten percent (10.0%) of
the total value of all Collateral in the aggregate, and such notice shall
contain details of the new location and the name and address of the landlord or
bailee (as applicable), if any, of such new location; and
          (xi) Any material casualty or force majeure affecting the value of the
Collateral which could reasonably be expected to have a Material Adverse Effect.
        (b) Each notice under Section 6.05(a) shall be accompanied by a written
statement by a Responsible Officer of the Borrowers setting forth details of the
occurrence referred to in such notice, and stating what action the affected Loan
Parties propose to take with respect thereto and at what time.
     Section 6.06 Insurance. (a) Each Borrower shall, and shall cause each of
the other Loan Parties to, maintain insurance with respect to its business and
properties (including the Collateral) of such types, in such amounts and against
such risks, hazards, loss, damage, liabilities, casualties and contingencies as
are customarily maintained by Persons engaged in the same or similar business,
such insurance to be with financially sound and reputable independent insurers
and to include, but not be limited to, comprehensive public liability, property
and casualty insurance, fire insurance with extended

28



--------------------------------------------------------------------------------



 



coverage, flood insurance (where appropriate) and worker’s compensation
insurance, and in addition, will carry business interruption insurance in such
amounts as may be required by the Lender. In the case of insurance on any of the
Collateral, the Borrowers shall carry insurance in the full insurable value
thereof. In no event shall any of such insurance be maintained in an amount less
than that which may reasonably be required by the Lender. Such insurance shall
include a noncontributory, standard loss payee or mortgagee endorsement, as
appropriate, naming the Lender as loss payee and an additional insured, as its
interests may appear, and provide for written notice to the Lender at least
thirty (30) days prior to any cancellation, non-renewal or amendment thereof.
Upon request of the Lender, the Borrowers shall deliver to the Lender original
or duplicate policies of such insurance. If a Loan Party fails to maintain the
aforementioned insurance, the Lender may do so and such cost may, at the
Lender’s option, constitute a Revolving Credit Loan disbursed to the Borrowers.
          (b) The Borrowers assign and set over to the Lender all monies which
may become payable on account of any insurance on the Collateral (“Insurance
Proceeds”). The Borrowers shall promptly notify the Lender of any loss, damage,
or destruction to the Collateral, whether or not covered by insurance. So long
as no Event of Default has occurred and is continuing, if the Insurance Proceeds
are not greater than $1,000,000, then the Lender will permit the Borrowers to
apply such proceeds to either (i) repair the damaged Collateral, or (ii) replace
the destroyed Collateral with Collateral of the same or similar type and
function and of at least equivalent value (in the reasonable business judgment
of the Lender), provided such replacement Collateral is made subject to the lien
and security interest created by the Collateral Documents and constitutes a
perfected first priority lien on and security interest in such Collateral
(subject only to Permitted Liens). If an Event of Default has occurred and is
continuing or the Insurance Proceeds are greater than $1,000,000, the Lender
may, in its reasonable discretion, require the Borrowers to use such proceeds to
prepay the Loans or agree to permit the Borrowers to apply such proceeds to
either (x) repair the damaged Collateral, or (y) replace the destroyed
Collateral with Collateral of the same or similar type and function and of at
least equivalent value (in the sole judgment of the Lender), provided such
replacement Collateral is made subject to the lien and security interest created
by the Collateral Documents and constitutes a perfected first priority lien on
and security interest in such Collateral (subject only to Permitted Liens). To
the extent not used to replace, repair, restore or rebuild the Collateral, the
Insurance Proceeds shall be applied to the Obligations in such order as the
Lender shall determine in its sole discretion. Any balance of Insurance Proceeds
remaining in the possession of the Lender after payment in full of the
Obligations shall be paid over to the Borrowers.
     Section 6.07 Taxes. Except to the extent that the validity or amount
thereof is being contested in good faith and by appropriate proceedings with
adequate reserves maintained in accordance with GAAP, the Borrowers shall, and
shall cause each of the other Loan Parties to, pay and discharge or cause to be
paid and discharged, all taxes, assessments and governmental charges and social
security and wage tax withholdings imposed upon the Loan Parties and their
respective properties prior to the date when any penalty would accrue for the
nonpayment thereof.
     Section 6.08 ERISA Compliance. The Borrowers shall, and shall cause each of
their ERISA Affiliates to, (i) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law, (ii) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification, and (iii) make all required contributions
to any Plan subject to Section 412 of the Code.
     Section 6.09 Maintenance of Properties. Subject to Dispositions permitted
under Section 7.12, the Borrowers shall, and shall cause each of the other Loan
Parties to, maintain and preserve the Collateral and their other properties
(including, without limitation, its leased properties) in good repair, working
order and condition (ordinary wear and tear excepted), and make all necessary or
appropriate repairs, renewals, replacements, substitutions, additions,
betterments and improvements thereto so that the efficiency for all such
properties shall at all times be properly preserved and maintained.

29



--------------------------------------------------------------------------------



 



     Section 6.10 Maintenance of Existence; Management. (a) The Borrowers shall,
and shall cause each of the other Loan Parties to, maintain their corporate,
partnership or limited liability company existence in good standing, and
maintain in effect all licenses, permits, franchises and privileges necessary
for the normal conduct of their respective businesses other than those licenses,
permits, franchises and privileges, the failure of which to maintain, could not
reasonably be expected to have a Material Adverse Effect.
          (b) Each Borrower will promptly notify the Lender in writing of any
change in its board of directors or executive officers.
     Section 6.11 Environmental Matters. (a) The Borrowers shall, and shall
cause each of the other Loan Parties to, conduct their operations and keep and
maintain their properties in compliance in all material respects with all
Environmental Laws.
          (b) Upon the written request of the Lender, the Borrowers shall submit
to the Lender, at the Borrowers’ sole cost and expense, at reasonable intervals,
a report providing an update of the status of any environmental, health or
safety compliance, hazard or liability issue identified in any notice or report
that could, individually or in the aggregate, result in liability in excess of
$1,000,000, provided, that so long as no Potential Default or Event of Default
exists and is continuing, the Borrowers shall not be obligated to prepare more
than one (1) such report per Fiscal Year.
          (c) The Borrowers shall deliver to the Lender, as soon as practicable
following the sending or receipt thereof by the Borrowers and the other Loan
Parties, a copy of any and all written communications with respect to (i) any
Environmental Claims that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, (ii) any Release required to be
reported to any federal, state or local governmental or regulatory agency unless
such Release could not reasonably be expected to have a Material Adverse Effect,
and (iii) any request for information from any governmental agency that suggests
such agency is investigating whether the Loan Parties may be potentially subject
to an Environmental Claim unless such Environmental Claim could not reasonably
be expected to have a Material Adverse Effect.
          (d) The Borrowers shall deliver to the Lender prompt written notice
describing in reasonable detail (i) any proposed acquisition of stock, assets,
or property by the Loan Parties that could reasonably be expected to (A) expose
the Loan Parties to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
or (B) affect the ability of the Loan Parties to maintain in full force and
effect all material governmental authorizations required under any Environmental
Laws for their respective operations, and (ii) any proposed action to be taken
by the Loan Parties to modify current operations in a manner that would
reasonably be expected to subject the Loan Parties to any material additional
obligations or requirements under any Environmental Laws where such obligations
or reimbursements could reasonably be expected to have a Material Adverse
Effect.
          (e) The Borrowers shall promptly undertake any and all investigations,
studies, sampling, testing, abatement, cleanup, removal, remediation or other
response actions necessary to remove, remediate, clean up or abate any Hazardous
Materials on, under or about any property or facility that is in violation of
any Environmental Laws or that presents a material risk of giving rise to an
Environmental Claim that could, in either case, reasonably be expected to have a
Material Adverse Effect. In the event the Borrowers undertake any such action
with respect to any Hazardous Materials, the Borrowers shall conduct and
complete such action in material compliance with all applicable Environmental
Laws and in accordance in all material respects with the policies, orders and
directives of all federal, state and local governmental Authorities except when,
and only to the extent that, the liability of the Borrowers with respect to such
Hazardous Materials is being contested in good faith by the Borrowers.

30



--------------------------------------------------------------------------------



 



          (f) The Borrowers shall promptly take any and all reasonable actions
necessary to (i) cure any violation of applicable Environmental Laws by the Loan
Parties where such violation could reasonably be expected to have a Material
Adverse Effect, and (ii) make an appropriate response to any Environmental Claim
against the Loan Parties (of which the Borrowers have notice) where such
Environmental Claim could reasonably be expected to have a Material Adverse
Effect, and discharge any material obligations it may have to any Person
thereunder.
     Section 6.12 Reimbursable Costs and Expenses. The Borrowers shall pay all
Reimbursable Costs and Expenses of the Lender incurred in connection with, or
incident to:
          (i) the preparation, administration, amendment, modification or waiver
of, or consent with respect to, this Agreement and the other Loan Documents,
including any workout or other restructuring of the Obligations;
          (ii) any litigation, suit, proceeding, contest, dispute or action
(whether instituted by the Lender or any other Person) in any way relating to
the Collateral, this Agreement, the Collateral Documents and the other Loan
Documents, including any litigation, suit, proceeding, contest, dispute or
action taken by or on behalf of the Lender under the Bankruptcy Code or any
other similar Law now or hereafter in effect;
          (iii) the inspection and audit of the books and records of the Loan
Parties;
          (iv) the inspection, management, protection, custody, appraisement,
sale or collection of, or realization upon, the Collateral and any other assets
or properties securing the payment of the Obligations;
          (v) the collection or attempted collection of the Obligations; and
          (vi) the perfection, protection, continuation, enforcement or
termination of any Liens granted to the Lender to secure payment of the
Obligations.
In the event the Lender pays any Reimbursable Costs and Expenses, upon payment
thereof, all such Reimbursable Costs and Expenses may, at the Lender’s option,
constitute a Revolving Credit Loan disbursed to the Borrowers as a Prime Rate
Tranche.
     Section 6.13 Further Assurances. (a) Promptly upon request by the Lender,
the Borrowers shall, and shall cause each of the other Loan Parties to, take
such further actions and execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register, any and all such further, security
agreements, mortgages, assignments, estoppel certificates, financing statements
and continuations thereof, termination statements, notices of assignment,
transfers, certificates, assurances and other instruments the Lender may
reasonably require from time to time in order to (i) subject to the Liens
created by any of the Collateral Documents any of the properties, rights or
interests covered by any of the Collateral Documents, (ii) perfect and maintain
the validity, effectiveness and priority of any of the Collateral Documents and
the Liens intended to be created thereby, and (iii) better assure, convey,
grant, assign, transfer, preserve, protect and confirm to the Lender the rights
granted or now or hereafter intended to be granted to the Lender under any Loan
Document or under any other document executed in connection therewith. The
Borrowers further agree that a carbon, photographic, facsimile or other
reproduction of any financing statement or the Collateral Documents shall be
sufficient as a financing statement and amendments, renewals and continuations
thereof, and may be filed as such. EACH BORROWER AUTHORIZES THE LENDER TO FILE
AND RECORD, AND EACH BORROWER FURTHER IRREVOCABLY APPOINTS THE LENDER, ITS
AGENTS AND EMPLOYEES, AS ITS ATTORNEY-IN-FACT TO EXECUTE, DELIVER, FILE AND
RECORD

31



--------------------------------------------------------------------------------



 



IN THE NAME OF SUCH BORROWER, ANY FINANCING STATEMENTS OR ANY OF THE OTHER
AFOREMENTIONED ITEMS AT ANY TIME AFTER SUCH BORROWER HAS FAILED TO DELIVER THE
SAME TO THE LENDER AFTER REQUEST THEREFOR BY THE LENDER.
          (b) The Borrowers shall, and shall cause each of the other Loan
Parties to, provide such additional documents, and perform such additional acts,
as the Lender may reasonably deem necessary to effectively carry out the
purposes of, or to confirm, this Agreement, the Collateral Documents and the
other Loan Documents, or to enable the Lender to enforce any of its rights
hereunder or thereunder.
     Section 6.14 Payment of Liabilities. Except to the extent the validity or
amount thereof is being contested in good faith and by appropriate proceedings
with adequate reserves maintained in accordance with GAAP, the Borrowers shall,
and shall cause each of the other Loan Parties to, pay or discharge or cause to
be paid or discharged:
            (i) on or prior to the date when due, all lawful claims of
materialmen, mechanics, carriers, warehousemen, landlords and other like Persons
which, if unpaid, might result in the creation of a Lien upon any property of
the Loan Parties;
            (ii) on or prior to the date when due, all other lawful claims
which, if unpaid, might result in the creation of a Lien upon any property of
the Loan Parties; and
            (iii) all other current liabilities of the Loan Parties which are
overdue more than sixty (60) days.
     Section 6.15 True Disclosures. The Borrowers shall ensure that all written
information, exhibits and reports furnished to the Lender by the Loan Parties do
not and will not contain any untrue statement of a material fact and do not and
will not omit to state any material fact or any fact necessary to make the
statements contained therein not misleading in light of the circumstances that
existed at the time such statement was made provided that, with respect to any
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. From time to time as may be requested by the Lender
(which request will not be made more frequently than once each year absent the
occurrence and continuance of a Potential Default or an Event of Default), the
Borrowers shall supplement each disclosure schedule provided by the Borrowers to
the Lender in connection with the representations of the Borrowers contained in
Article V, or each representation herein or in any other Loan Document, with
respect to any matter hereafter arising which, if existing or occurring at the
Closing Date, would have been required to be set forth or described in such
disclosure schedule or as an exception to such representation or which is
necessary to correct any information in such disclosure schedule or
representation which has been rendered inaccurate thereby (and, in the case of
any supplements to any disclosure schedule, such disclosure schedule shall be
appropriately marked to show the changes made therein); provided that (i) no
such supplement to any such disclosure schedule or representation shall be
deemed a waiver of any Potential Default or Event of Default resulting from the
matters disclosed therein, except as consented to by the Lender in writing; and
(ii) no supplement shall be required as to representations and warranties that
relate solely to the Closing Date.
     Section 6.16 Security Interests. (a) The Borrowers shall defend the
Collateral against all claims and demands of all Persons at any time claiming
the same or any interest therein. The Borrowers shall comply with the
requirements of all state and federal laws in order to grant to the Lender valid
and perfected first priority security interests in the Collateral, subject to
Permitted Liens. Each Borrower irrevocably authorizes the Lender at any time and
from time to time to file in any jurisdiction any initial financing statements,
amendments thereto and continuations thereof that (i) indicate the Collateral as

32



--------------------------------------------------------------------------------



 



described in the Collateral Documents, regardless of whether any particular
asset comprised in the Collateral falls within the scope of Article 9 of the UCC
of the state or such jurisdiction, and (ii) contain any other information
required by part 5 of Article 9 of the applicable UCC for the sufficiency or
filing office acceptance of any financing statement or amendment, including
whether a Borrower is an organization, the type of organization and any
organization identification number issued to such Borrower, or in the case of a
financing statement filed as a fixture filing or indicating Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Each Borrower also ratifies its
authorization for the Lender to have filed in any jurisdiction any like initial
financing statements or amendments thereto if filed prior to the Closing Date.
          (b) Upon request of the Lender after the occurrence of a Potential
Default or Event of Default, the Borrowers shall use commercially reasonable
efforts to obtain a landlord’s agreement, mortgagee agreement or bailee letter,
as applicable, from the lessor of each leased property or mortgagee of owned
property or with respect to any warehouse, processor or other location where
Collateral is located, which agreement or letter shall contain a waiver or
subordination of all Liens or claims that the landlord, mortgagee or bailee may
assert against the Collateral at that location, and shall otherwise be
satisfactory in form and substance to the Lender (each such agreement or letter
being a “Collateral Access Agreement”).
     Section 6.17 New Guarantors. The Borrowers will cause each Subsidiary of
the Borrowers created, acquired or otherwise existing on or after the Closing
Date to immediately execute and deliver a Guaranty Agreement, and shall execute
and deliver, and cause each such Subsidiary to execute and deliver, to the
Lender, all such Loan Documents and other documents, and take all such actions,
and cause each such Subsidiary to take all such actions, as may reasonably be
required by the Lender in connection therewith.
ARTICLE VII. NEGATIVE COVENANTS
Until payment in full of all of the Revolving Credit Loans and other
Obligations, cancellation or expiration of all Letters of Credit and termination
of all commitments of the Lender to make Revolving Credit Loans, the Borrowers
covenant and agree to perform each of the covenants set forth below in this
Article VII unless the Lender waives compliance in writing.
     Section 7.01 Financial Covenants. (a) Leverage Ratio. The Borrowers will
not permit the Leverage Ratio of SWS and its Subsidiaries, on a consolidated
basis, to exceed 3.0 to 1.0 at any time. The Leverage Ratio of SWS and its
Subsidiaries, on a consolidated basis, shall be tested at the end of each Fiscal
Quarter of SWS, and calculated for the four (4) consecutive Fiscal Quarters then
ended, treating each such rolling period of four (4) consecutive Fiscal Quarters
as one accounting period; and
          (b) Adjusted Tangible Net Worth. The Borrowers will not permit the
Adjusted Tangible Net Worth of SWS and its Subsidiaries, on a consolidated
basis, to be less than $75,000,000 at any time through April 30, 2006, and after
that date, in an amount to be agreed upon by the Borrowers and Lenders on or
before May 31, 2006. If the Borrowers and the Lender fail to so agree, the
Adjusted Tangible Net Worth shall be in an amount required by the Lender.
Adjusted Tangible Net Worth shall be tested at the end of each Fiscal Quarter of
SWS. From April 30, 2006 until a new amount is established as aforesaid either
by agreement of the Borrowers and the Lender or by the Lender alone, the
required Adjusted Tangible Net Worth shall continue to be $75,000,000.
     Section 7.02 Fundamental Changes. The Borrowers will not, and will not
permit any other Loan Party to, merge, consolidate or amalgamate with or into,
or convey, transfer, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of its assets (whether
now owned or hereafter acquired) to or in favor of any Person, or dissolve,
liquidate, reorganize or adopt a plan of exchange as to their equity interests
except that any Loan Party may, so long as no

33



--------------------------------------------------------------------------------



 



Potential Default or Event of Default shall have occurred or be continuing or
result therefrom, be merged or combined with or into any Borrower or any
wholly-owned Subsidiary of a Borrower, provided that if such merger involves a
Borrower, (i) such Borrower shall be the surviving entity and (ii) no Change of
Control shall result therefrom.
     Section 7.03 Restricted Payments. The Borrowers will not, and will not
permit any other Loan Party to, declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any shares of any class of its capital stock, or purchase, redeem or
otherwise acquire for value any shares of its capital stock or any warrants,
rights or options to acquire such shares, now or hereafter outstanding,
provided, however, so long as no Potential Default or Event of Default has
occurred and is continuing or would be caused thereby, (i) the Borrowers may
make dividend payments or other distributions to their shareholders, and
(ii) the other Loan Parties may make dividend payments or other distributions to
the Borrowers.
     Section 7.04 Indebtedness. The Borrowers will not, and will not permit any
other Loan Party to, create, incur, assume, suffer to exist, or otherwise become
or remain directly or indirectly liable with respect to, any Indebtedness,
except:
          (i) Indebtedness outstanding to the Lender or its Affiliates,
including Indebtedness incurred pursuant to this Agreement, Hedging Contracts or
otherwise;
          (ii) Indebtedness consisting of Guarantees permitted pursuant to
Section 7.05;
          (iii) Indebtedness existing on the Closing Date and set forth on
Schedule 5.07; and any extensions, refinancing, renewals or replacements of any
such Indebtedness; provided that the principal amount of such Indebtedness is
not increased in connection therewith or secured by any additional assets;
          (iv) Indebtedness owing by any Loan Party to any other Loan Party with
respect to intercompany loans, provided, that:
          (A) the applicable Loan Parties shall have executed and delivered to
such Loan Party, a demand note (collectively, the “Intercompany Notes”) to
evidence any such intercompany Indebtedness owing at any time by any Loan Party
to any other Loan Party, which Intercompany Notes shall be in form and substance
reasonably satisfactory to the Lender and shall be pledged and delivered to the
Lender as additional collateral security for the Obligations;
          (B) there are no restrictions whatsoever on the ability of the
applicable Loan Party to repay such loan;
          (C) the Loan Parties shall record all intercompany transactions on
their books and records in a manner reasonably satisfactory to the Lender;
          (D) at the time any such intercompany loan or advance is made by a
Loan Party and after giving effect thereto, such Loan Party shall be Solvent;
and
          (E) no Event of Default would occur and be continuing after giving
effect to any such proposed intercompany loan;

34



--------------------------------------------------------------------------------



 



          (v) accounts payable to trade creditors on ordinary and customary
terms arising out of transactions (other than borrowings) in the ordinary course
of business, provided that such accounts payable shall be promptly paid and
discharged within ninety (90) days from the date when due, except those accounts
which are validly being contested;
          (vi) purchase money Indebtedness (including Capital Lease Obligations)
representing the portion of the purchase price of any office equipment, data
processing equipment (including, without limitation, computer and computer
peripheral equipment), trucks, tractors, trailers and other transportation
equipment which may be secured by Liens permitted under Section 7.06(iii),
provided such purchase money Indebtedness shall not exceed, in the aggregate,
$7,500,000 outstanding at any time;
          (vii) Guarantees of Indebtedness of any other Loan Party;
          (viii) Indebtedness consisting of surety bonds that a Loan Party is
required to obtain in order to comply with applicable Law or the requirements of
any Authority;
          (ix) contingent liabilities arising from the endorsement of negotiable
or other instruments for deposit or collection or similar transactions in the
ordinary course of business; and
          (x) Other Indebtedness incurred after the Closing Date provided that,
at the time of the creation, incurrence or assumption of such other Indebtedness
and after giving effect thereto, the aggregate amount of all such other
Indebtedness of the Loan Parties does not exceed an amount equal to $7,500,000.
     Section 7.05 Investments, Acquisitions, Loans and Advances. The Borrowers
will not, and will not permit any other Loan Party to, purchase or acquire any
capital stock, equity interest, or obligations or other securities of, or any
interest in, any Person, including, without limitation, becoming a partner in
any partnership or joint venture, or make any Acquisition of any Person or any
advance, loan, extension of credit or capital contribution to any Person, or
create, incur, assume or suffer to exist any Guarantee, or make any commitment
for any of the foregoing, except:
          (i) those existing on the Closing Date and described on Schedule 7.05
provided that the Loan Parties may not increase the amount thereof (as reduced
from time to time by any sale thereof), other than increases due solely to any
change in the valuation thereof.;
          (ii) investments in cash and Cash Equivalents;
          (iii) extensions of credit in the nature of accounts receivable or
notes receivable arising from the sale or lease of goods or services in the
ordinary course of business;
          (iv) loans and advances for travel and entertainment expenses,
relocation costs and similar purposes to officers and employees of the Loan
Parties, all of which are incurred in the ordinary course of business, up to a
maximum of $100,000 to any officer or employee and up to a maximum of $300,000
in the aggregate at any one time outstanding; and

35



--------------------------------------------------------------------------------



 



          (v) Loans and advances by a Loan Party to any other Loan Party
permitted under Section 7.04(iv);
          (vi) Acquisitions, provided that (A) immediately before and after
giving effect to such Acquisition, no Default or Potential Default shall exist
or shall have occurred and be continuing and the representations and warranties
contained in Article V shall be true and correct on and as of the date thereof
(both before and after such Acquisition is consummated) as if made on the date
such Acquisition is consummated, (B) at least five (5) Business Days’ prior to
the consummation of such Acquisition, the Borrowers shall have provided to the
Lender an opinion of counsel as to appropriate matters, and (C) at least five
(5) Business Days’ prior to the consummation of such Acquisition, the Borrowers
shall have provided to the Lender a certificate of a Responsible Officer of the
Borrowers attaching pro forma computations acceptable to the Lender to
demonstrate compliance with all financial covenants hereunder giving effect to
the Acquisition and for the four fiscal quarters following such Acquisition,
each stating that such Acquisition complies with this Section 7.05(vi), all laws
and regulations and that any other conditions under this Agreement relating to
such transaction have been satisfied, and such certificate shall contain such
other information and certifications as requested by the Lender and be in form
and substance satisfactory to the Lender, and (d) the board of directors (or
similar governing body) and the management of the target of such Acquisition has
approved such Acquisition;
          (vii) Guarantees existing or contemplated as of the Closing Date and
listed in Schedule 7.05 attached hereto; and
          (viii) Guarantees constituting Indebtedness permitted by Section 7.04;
          (ix) investments consisting of non-cash consideration with respect to
any sale of assets by the Loan Party;
          (x) investments by any Loan Party in any other Loan Party;
          (xi) Investments not otherwise permitted by this Section 7.05 in an
amount not to exceed $7,500,000 at anytime outstanding; and
          (xii) investments consisting of non-cash consideration with respect to
any sale of assets by any Borrower or any Loan Party; and
          (xiii) investments consisting of extensions of credit, including
without limitation, in the nature of accounts receivable arising from the grant
of trade credit or prepayments or similar transactions entered into in the
ordinary course of business and investments by any Loan Party in satisfaction or
partial satisfaction thereof from financially troubled account debtors to
prevent or limit financial loss.
     Section 7.06 Liens. The Borrowers will not, and will not permit any other
Loan Party to, directly or indirectly, make, create, incur, assume or suffer to
exist any Lien upon or with respect to the Collateral or any of their other
assets or properties, whether now owned or hereafter acquired, other than the
following Liens (each a “Permitted Lien” and collectively, “Permitted Liens”):
          (i) Liens existing on the Closing Date and described on Schedule 7.06
provided the principal amount secured thereby is not hereafter increased and no
additional assets or properties of the Loan Parties become subject to such
Liens;

36



--------------------------------------------------------------------------------



 



          (ii) Liens in favor of the Lender, including those created under the
Collateral Documents;
          (iii) purchase money security interests in property acquired or held
by the Loan Party or leased subject to a Capital Lease Obligation, in the
ordinary course of business, securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such property;
provided that (A) any such Lien attaches to such property concurrently with or
within 20 days after the acquisition thereof, (B) such Lien attaches solely to
the property so acquired in such transaction, (C) the principal amount of the
debt secured thereby does not exceed 100% of the cost of such property, and
(D) the principal amount of the Indebtedness secured by any and all such
purchase money security interests shall not at any time exceed the amount
permitted under Section 7.04(vi);
          (iv) Liens (other than any Lien imposed by ERISA) consisting of
pledges or deposits made to secure payment of workers’ compensation insurance
(or to participate in any fund in connection with workers’ compensation
insurance), unemployment insurance or social security programs;
          (v) Liens in favor of mechanics, warehousemen, landlords, carriers,
materialmen, repairmen and other similar Liens arising in the ordinary course of
business which are not delinquent or remain payable without penalty or which are
being contested in good faith and by appropriate proceedings, which proceedings
have the effect of preventing the forfeiture or sale of the property subject
thereto;
          (vi) Liens for taxes, assessments and other governmental charges or
levies which are not delinquent or remain payable without penalty or are being
contested in good faith and as to which adequate reserves have been established,
provided that no notice of lien has been filed or recorded under the Code;
          (vii) Liens on the property of the Loan Parties securing (A) the
non-delinquent performance of bids, trade contracts (other than for borrowed
money), leases, statutory obligations, (B) contingent obligations on surety and
appeal bonds, and (C) other non-delinquent obligations of a like nature; in each
case, incurred in the ordinary course of business, provided all such Liens in
the aggregate could not (even if enforced) reasonably be expected to have a
Material Adverse Effect;
          (viii) encumbrances consisting of zoning restrictions, easements,
rights-of-way or other similar restrictions on the use of real property incurred
in the ordinary course of business, provided that such items, in the aggregate,
are not substantial in amount, do not materially impair the use of such property
for the purposes intended or interfere with the ordinary conduct of the business
of a Loan Party and none of which is violated by existing or proposed
restrictions on land use; and
          (ix) Liens arising solely by virtue of any statutory or common law
provision relating to Lender’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided that (A) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the Loan Parties in excess of those set forth by regulations
promulgated by the FRB, and (B) such deposit account is not intended by the Loan
Parties to provide collateral to the depository institution.

37



--------------------------------------------------------------------------------



 



     Section 7.07 Affiliate Transactions. The Borrowers will not, and will not
permit any other Loan Party to, enter into or carry out any transaction with an
Affiliate (including, without limitation, purchasing property or services from
or selling property or services to any Affiliate), except:
          (i) those transactions set forth on Schedule 7.07;
          (ii) the entry into and carrying out of sales and purchases of goods
and services or leases of real property by the Loan Parties with Affiliates if
done in the ordinary course of business, pursuant to the reasonable requirements
of its business upon terms no less favorable than would be obtainable in a
comparable arm’s-length transaction and at least as favorable as comparable
sales to or purchases from non-affiliated Persons or entities, if any; and
          (iii) transactions between or among the Loan Parties not involving an
Affiliate that is not a Loan Party.
     Section 7.08 Business and Accounting Changes. No Borrower will (i) change
its jurisdiction of incorporation or formation, change its corporate,
partnership or trade name, or change its chief executive office, principal place
of business, warehouses or locations at which Collateral is held or stored, or
the location of its records concerning the Collateral, in each case without at
least thirty (30) days prior written notice to the Lender and after the Lender’s
written acknowledgment that any reasonable action requested by Lender in
connection therewith, including to continue the perfection of any Liens in favor
of the Lender in any Collateral, has been completed or taken, and provided that
any such new location shall be in the continental United States or Canada,
(ii) directly or indirectly engage in any business other than those described in
Section 5.22 and other business activities reasonably related thereto provided
the principal business conducted by each Borrower shall continue to be the
business described in Section 5.22, (iii) discontinue any material part of the
business presently being conducted by it, or (iv) make, or permit any other Loan
Party to make, any change to its Fiscal Year or significant change in accounting
treatment or reporting practices except as required by GAAP.
     Section 7.09 Insurance. The Borrowers will not, and will not permit any
other Loan Party to, insure itself or any of its properties through captive
insurance companies or through self-insurance, except worker’s compensation
self-insurance.
     Section 7.10 Intentionally Left Blank.
     Section 7.11 Hazardous Materials. The Borrowers will not, and will not
permit any other Loan Party to, allow any Hazardous Materials to be stored,
contained, incorporated or used in or on any of its business locations, other
than in compliance with all applicable Environmental Laws and other applicable
Laws, or allow to occur any Release on or from any such properties at any time
where such Release could reasonably be expected to have a Material Adverse
Effect.
     Section 7.12 Disposition of Assets. The Borrowers will not, and will not
permit any other Loan Party to, directly or indirectly, make a Disposition of
(whether in one or a series of transactions) any of its property (including
accounts and notes receivable, with or without recourse) or enter into any
agreement or commitment to do any of the foregoing, except:
          (i) Dispositions of Inventory, or used, obsolete, worn-out or surplus
equipment, all in the ordinary course of business;
          (ii) the sale of equipment to the extent that such equipment is
exchanged for credit against the purchase price of equipment used in the selling
Loan Party’s

38



--------------------------------------------------------------------------------



 



business, or the proceeds of such sale are promptly applied to the purchase
price of equipment used in the selling Loan Party’s business;
          (iii) Dispositions resulting from the bona fide exercise by an
Authority of its actual power of eminent domain or other disposition required by
applicable law; and
          (vi) Dispositions of property subject to a Permitted Lien that are
transferred to a lienholder or its designee in satisfaction or settlement of the
lienholder’s claim or a realization upon a security interest permitted under
this Agreement.
     Section 7.13 Intentionally Left Blank..
     Section 7.14 Anti-Terrorism Laws. The Borrowers will not, and will not
permit any other Loan Party to, (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224; or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in the Executive Order
No. 13224, the USA Patriot Act or any other Anti-Terrorism Law. The Borrowers
shall deliver to the Lender any certification or other evidence requested from
time to time by the Lender in its sole discretion, confirming compliance with
this Section 7.14.
     Section 7.15 ERISA Compliance. No Borrower will, and will not suffer or
permit any of its ERISA Affiliates to, (i) engage in a prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
has resulted or could reasonably be expected to result in liability of the
Borrowers in an aggregate amount in excess of $50,000; (ii) cause any
“accumulated funding deficiency” as defined in ERISA and/or the Code;
(iii) terminate any Plan in a manner which could result in the imposition of a
Lien on the property of the Borrowers pursuant to ERISA; (iv) terminate or
consent to the termination of any Multiemployer Plan; or (v) incur a complete or
partial withdrawal with respect to any Multiemployer Plan.
     Section 7.16 Changes in Organization Documents. The Borrowers will not, and
will not permit any other Loan Party to, amend in any respect its articles of
incorporation (including any provisions or resolutions relating to capital
stock), by-laws, partnership agreement or other Organization Documents in a
manner that would materially and adversely affect the Lender without obtaining
the prior written consent of the Lender.
     Section 7.17 SWS. SWS will not engage in any trade or business other than
incident to its ownership of the limited partnership interests of Superior and
Bradford and the membership interest of the general partner of Superior and
Bradford.
ARTICLE VIII. EVENTS OF DEFAULT
The occurrence or existence of any one or more of the following events or
conditions (whatever the reason for such occurrence or existence and whether
voluntary, involuntary or effected by operation of Law) shall constitute an
Event of Default:
     Section 8.01 Failure to Make Payments. (a) The failure of the Borrowers to
pay when due any principal of the Revolving Credit Loans or any L/C Obligation.

39



--------------------------------------------------------------------------------



 



          (b) The failure of the Borrowers to pay within five (5) days of when
due any interest or fee on the Revolving Credit Loans or any L/C Obligation, or
any indemnity, expense or other amount due under this Agreement or any of the
other Loan Documents.
     Section 8.02 Representations and Warranties. Any representation or warranty
made or deemed to have been made by the Borrowers under this Agreement or any of
the other Loan Documents or any statement made by the Borrowers in any financial
statement, certificate, report, exhibit or document furnished by the Borrowers
to the Lender pursuant to this Agreement or any of the other Loan Documents
shall prove to have been false or misleading in any material respect as of the
time when made or when reaffirmed (including by omission of material information
necessary to make such representation, warranty or statement, in light of the
circumstances under which it was made, not misleading).
     Section 8.03 Covenants and Agreements. (a) The failure of the Borrowers to
observe, perform or abide by any covenant, agreement or provision applicable to
it contained in Sections 6.02 and 6.06 of this Agreement, Article VII of this
Agreement or any Hedging Contracts which give rise to Hedging Obligations.
          (b) The failure of the Borrowers to observe, perform or abide by any
other covenant, agreement or provision of this Agreement (other than any
provision embodied in or covered by any other Section of this Article VIII), or
any covenant, agreement or provision of any other Loan Document, if such failure
shall continue for a period of thirty (30) days after the earlier to occur of
(i) the date upon which a Responsible Officer of the Borrowers knew or
reasonably should have known of such failure, or (ii) written notice from the
Lender to the Borrowers of such failure.
     Section 8.04 Defaults on Other Obligations. Any Loan Party (i) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) greater than $2,500,000 and such failure
continues after the applicable grace or notice period, if any, specified in the
relevant document on the date of such failure except to the extent the validity
or amount thereof is being contested in good faith by such Borrower with
reserves maintained in amounts satisfactory to the Lender; or (ii) fails to
perform or observe any other condition or covenant, or any other event shall
occur or condition exist, under any agreement or instrument relating to any such
Indebtedness or Guarantee and such failure continues after the applicable grace
or notice period, if any, specified in the relevant document on the date of such
failure, if the effect of such failure, event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause such Indebtedness to
be declared to be due and payable prior to its stated maturity, or such
Guarantee to become payable.
     Section 8.05 Insolvency and Other Events. (a) An Insolvency Proceeding
shall be instituted by a Loan Party with respect to itself and its properties,
or a Loan Party shall take any action in furtherance of any such Insolvency
Proceeding.
          (b) Any Loan Party (i) has an involuntary Insolvency Proceeding
commenced or filed against it and any such proceeding or petition shall not be
dismissed within ninety (90) days after commencement; (ii) admits the material
allegations of a petition against it in any Insolvency Proceeding, or an order
for relief (or similar order under non-U.S. law) is ordered in any Insolvency
Proceeding; or (iii) acquiesces in the appointment of a receiver, trustee,
custodian, conservator, liquidator, mortgagee in possession (or agent therefor),
or other similar Person for itself or a substantial portion of its property or
business.

40



--------------------------------------------------------------------------------



 



          (c) Any Loan Party shall (x) become insolvent, or generally fail to
pay, become unable to pay, or state that it is or will be unable to pay, its
debts as they become due, (y) voluntarily cease to conduct its business in the
ordinary course, or (z) make a general assignment for the benefit of creditors.
     Section 8.06 Final Judgments. A Final Judgment or Final Judgments are
rendered against any Loan Party or against all of the Loan Parties (not
adequately covered by insurance with respect to which the relevant insurance
company has acknowledged coverage or for which adequate reserves are not
maintained on the consolidated balance sheet of the Borrowers) which,
individually or in the aggregate, exceeds $2,500,000 and such Final Judgments
remain in force, undischarged, unsatisfied and unstayed, for more than thirty
(30) days, whether or not consecutive.
     Section 8.07 Execution on Properties. A writ or warrant of attachment,
garnishment, execution, distraint or similar process shall have been issued
against a Borrower or any of its properties seeking to recover in excess of
$2,500,000 which, within thirty (30) days after such issuance, shall not have
been discharged.
     Section 8.08 ERISA Events. Any of the following events shall occur: (i) An
ERISA Event shall occur with respect to a Pension Plan or Multiemployer Plan
which has resulted or could reasonably be expected to result in liability of the
Borrowers under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of $2,500,000; or (ii) the aggregate
amount of Unfunded Pension Liability among all Pension Plans of the Borrowers at
any time exceeds $2,500,000; or (iii) any Borrower or any ERISA Affiliate shall
fail to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$2,500,000.
     Section 8.09 The Collateral. There shall occur any uninsured material
damage to, or loss, theft or destruction of, any Collateral consisting of
personal property having a value in excess of $2,500,000, or a Person (other
than the Lender) shall obtain possession of the Collateral by levy, distraint,
replevin, self-help or other means of exercising rights as a creditor, or the
Lender’s Liens in the Collateral are or become unperfected or no longer
constitute first priority liens or security interests therein (subject only to
Permitted Liens).
     Section 8.10 Termination of Loan Documents. This Agreement or any other
Loan Document or any material term or provision hereof or thereof shall cease to
be in full force and effect (except in accordance with the express terms of this
Agreement or such other Loan Document), or the Borrowers or any other Person
shall, or shall purport to, terminate (except in accordance with the terms of
this Agreement or such other Loan Document), repudiate, declare voidable or void
or otherwise contest, this Agreement or such other Loan Document or term or
provision hereof or thereof or any obligation or liability of the Borrowers or
such other Person hereunder or thereunder, as the case may be.
     Section 8.11 Change of Control. A Change of Control occurs unless consented
to in writing by the Lender.
ARTICLE IX. REMEDIES
     Section 9.01 Rights of the Lender Upon Default. Upon the occurrence and
during the continuance of an Event of Default:
          (i) If the Event of Default that has occurred is an Event of Default
other than those specified in Section 8.05, then the Lender may do all or any of
the following: (A) declare the Revolving Credit Commitment to be terminated,
whereupon the Lender shall have no further obligation to make Revolving Credit
Loans, (B) terminate the L/C

41



--------------------------------------------------------------------------------



 



Commitment, whereupon the Lender shall have no further obligation to Issue or
reissue Letters of Credit, (C) cause the Borrowers to provide Cash Collateral
for all outstanding Letters of Credit in an amount equal to the aggregate Stated
Amount thereof, and (D) declare the unpaid principal amount of the Revolving
Credit Loans, interest accrued thereon and all other Obligations to be
immediately due and payable without presentment, demand, protest or further
notice or act of any kind, all of which are hereby expressly waived, and an
action therefor shall immediately accrue;
          (ii) If the Event of Default that has occurred is an Event of Default
specified in Section 8.05, then (A) the Revolving Credit Commitment shall
automatically terminate and the Lender shall have no further obligation to make
any Revolving Credit Loan, (B) the L/C Commitment shall automatically terminate,
whereupon the Lender shall have no further obligation to Issue or reissue
Letters of Credit, and (C) the unpaid principal amount of all Revolving Credit
Loans, interest accrued thereon and all other Obligations shall automatically
become due and payable without presentment, demand, protest or further act or
notice of the Lender of any kind, all of which are hereby expressly waived by
the Borrowers, and an action therefor shall immediately accrue;
          (iii) With respect to the Collateral, the Lender shall have all of the
rights and remedies of a secured party or otherwise afforded to it by Law and
such additional rights and remedies as are contained in the Loan Documents;
          (iv) In addition to any rights and remedies of the Lender provided by
Law, the Lender is authorized at any time and from time to time, without prior
notice to the Borrowers, any such notice being waived by the Borrowers to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other Indebtedness at any time owing by, the Lender to or for the credit or
the account of the Borrowers against any and all Obligations owing to the
Lender, now or hereafter existing, irrespective of whether or not the Lender
shall have made demand under this Agreement or any Loan Document and although
such Obligations may be contingent or unmatured. The Lender agrees promptly to
notify the Borrowers after any such set-off and application made by the Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application;
          (v) The Lender may decrease the percentage of Eligible Accounts or
Eligible Inventory, or both, comprising part of the Borrowing Base; and
          (vi) At any time after ten (10) days’ prior written notice from the
Lender to the Borrowers of its intention to apply for a receiver, the Lender
shall be entitled to apply for and have a receiver appointed under state or
federal law by a court of competent jurisdiction in any action taken by the
Lender to enforce the Lender’s rights and remedies under this Agreement, the
Collateral Documents and the other Loan Documents in order to protect, preserve,
manage, sell and otherwise dispose of all or any portion of the Collateral and
continue the operation of the business of the Borrowers and to collect all
revenues and profits thereof and apply the same to the payment of all expenses
and other charges of such receivership, including the compensation of the
receiver, and to the payment of the Loans and other Reimbursable Costs and
Expenses due hereunder and under the Loan Documents until a sale or other
disposition of such Collateral.
     Section 9.02 Warrant of Authority. THE FOLLOWING PARAGRAPH SETS FORTH A
WARRANT OF AUTHORITY FOR AN ATTORNEY TO CONFESS JUDGMENT AGAINST THE BORROWERS,
JOINTLY AND SEVERALLY. IN GRANTING THIS WARRANT TO CONFESS

42



--------------------------------------------------------------------------------



 



JUDGMENT, THE BORROWERS KNOWINGLY, INTENTIONALLY, VOLUNTARILY AND, ON THE ADVICE
OF COUNSEL, UNCONDITIONALLY WAIVE ANY AND ALL RIGHTS THE BORROWERS HAVE OR MAY
HAVE TO PRIOR NOTICE AND AN OPPORTUNITY FOR HEARING BEFORE A JUDGMENT CAN BE
ENTERED HEREUNDER:
     THE BORROWERS UNCONDITIONALLY AND IRREVOCABLY AUTHORIZE AND EMPOWER ANY
ATTORNEY OR ANY PROTHONOTARY, CLERK OF COURT OR COURT OF RECORD, AS ATTORNEY FOR
THE BORROWERS, TO APPEAR FOR THE BORROWERS IN SUCH COURT AT ANY TIME AFTER THE
OCCURRENCE OF AN EVENT OF DEFAULT AND CONFESS JUDGMENT AGAINST THE BORROWERS,
JOINTLY AND SEVERALLY, IN FAVOR OF THE LENDER FOR (i) POSSESSION OF ANY OF THE
COLLATERAL IN ANY ACTION FOR REPLEVIN INSTITUTED BY THE LENDER, AND (ii) FOR ALL
OR ANY PORTION OF THE OUTSTANDING BALANCE OF THE OBLIGATIONS (INCLUDING WITHOUT
LIMITATION, THE OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING CREDIT LOANS),
TOGETHER WITH UNPAID INTEREST, COSTS OF SUIT AND ATTORNEYS’ FEES ADDED FOR
COLLECTION IN AN AMOUNT EQUAL TO FIVE PERCENT (5.0%) OF THE SUM DUE. THE
BORROWERS ALSO RELEASE ALL ERRORS, AND TO THE EXTENT PERMITTED BY LAW, WAIVE AND
RELEASE ALL RELIEF FROM ANY AND ALL APPRAISEMENT, STAY OR EXEMPTION LAW OF ANY
STATE NOW IN FORCE OR HEREAFTER ENACTED. IF A COPY OF THIS AGREEMENT, VERIFIED
BY AFFIDAVIT OF THE LENDER OR SOMEONE ON BEHALF OF THE LENDER, SHALL HAVE BEEN
FILED IN SUCH ACTION, IT SHALL NOT BE NECESSARY TO FILE AN ORIGINAL OF THIS
AGREEMENT AS A WARRANT OF ATTORNEY. THE AUTHORITY AND POWER TO APPEAR FOR AND
ENTER JUDGMENT AGAINST THE BORROWERS SHALL NOT BE EXHAUSTED BY THE INITIAL
EXERCISE THEREOF OR BY ANY IMPERFECT EXERCISE THEREOF AND SHALL NOT BE
EXTINGUISHED BY ANY JUDGMENT ENTERED PURSUANT THERETO; THE AUTHORITY AND POWER
MAY BE EXERCISED ON ONE OR MORE OCCASIONS, FROM TIME TO TIME, IN THE SAME OR
DIFFERENT JURISDICTIONS, AS OFTEN AS THE LENDER SHALL DEEM NECESSARY OR
DESIRABLE, FOR ALL OF WHICH THIS AGREEMENT OR A VERIFIED COPY HEREOF SHALL BE A
SUFFICIENT WARRANT. TO THE EXTENT PERMITTED BY LAW, INTEREST SHALL ACCRUE ON ANY
JUDGMENT AT THE DEFAULT RATE APPLICABLE TO THE REVOLVING CREDIT LOANS.
     Section 9.03 Cumulative Remedies. The rights, remedies and powers of the
Lender under this Agreement and the other Loan Documents are cumulative,
irrevocable and non-exclusive of any rights, remedies or powers which the Lender
would otherwise have, including, without limitation, the right of specific
performance.
     Section 9.04 Waiver of Right to Marshal. Each Borrower for itself and all
who may claim through or under it, hereby expressly waives and releases all
rights to have the Collateral, or any part thereof, or any other of its
properties, marshaled on any foreclosure, sale or other enforcement thereof, and
the Lender, or any court in which the foreclosure of the liens or security
interests in the Collateral are sought, shall have the right as aforesaid to
sell the Collateral as an entirety in a single parcel. Each Borrower, upon the
request of the Lender, shall provide the Lender with a specific written waiver
to evidence the intent of this Section 9.04.

43



--------------------------------------------------------------------------------



 



ARTICLE X. MISCELLANEOUS
     Section 10.01 Automatic Debits of Fees. With respect to any commitment or
other fee, or any other cost or expense (including attorneys’ fees) due and
payable to the Lender under the Loan Documents, each Borrower irrevocably
authorizes the Lender to debit any deposit account of such Borrower with the
Lender in an amount such that the aggregate amount debited from all such deposit
accounts does not exceed such fee or other cost or expense. If there are
insufficient funds in such deposit accounts to cover the amount of the fee or
other cost or expense then due, such debits will be reversed (in whole or in
part, in the Lender’s sole discretion) and such amount not debited shall be
deemed to be unpaid. No such debit under this Section shall be deemed a set-off.
     Section 10.02 Rights in Property held by the Lender. As security for the
prompt and full satisfaction of the Obligations, each Borrower assigns,
transfers and sets over to each Lender all of its right, title and interest in
and to, and grants the Lender a lien on and security interest in, all amounts
that may be owing from time to time by the Lender to such Borrower in any
capacity, including, without limitation, any balance or share belonging to such
Borrower of any deposit or other account with the Lender (general or special,
time or demand, provisional or final), which lien and security interest shall be
independent of any right of set-off which the Lender may have otherwise.
     Section 10.03 Collateral. All Collateral of any kind held by the Lender
shall stand as one general, continuing collateral security for the Obligations,
and may be retained by the Lender until all of such Obligations have been paid
in full.
     Section 10.04 No Third Party Rights. Nothing in this Agreement, whether
expressed or implied, shall be construed to give to any Person other than the
parties hereto any legal or equitable right, remedy or claim under or in respect
of this Agreement, it being expressly understood that this Agreement is intended
for the sole protection and legal benefit of the Borrowers, the Lender and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents.
     Section 10.05 Construction. The provisions of this Agreement shall be in
addition to those of the other Loan Documents, all of which shall be construed
as complementing each other and as augmenting and not restricting the rights of
the Lender. Nothing herein contained shall prevent the Lender from enforcing, in
accordance with their respective terms, any of the Loan Documents on a several
basis. In no event shall the rights of the Lender hereunder and under the other
Loan Documents be construed to grant the Lender the right to, or be deemed to
indicate that, the Lender is in control of the business, management or
properties of the Borrowers or have power over the daily management functions
and operating decisions made by the Borrowers. To the extent any provision of
this Agreement or the other Loan Documents shall be held to be in violation of
any applicable Law, then the Lender shall not be required, to the extent of such
violation, to perform its obligations in connection with such provision.
     Section 10.06 Amendment and Waiver. This Agreement and the other Loan
Documents may not be amended, modified, or changed in any respect except by an
agreement in writing signed by the parties thereto. No course of dealing and no
failure or delay on the part of the Lender to exercise any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege preclude any other
or further exercise of any other right, power or privilege.
     Section 10.07 Indemnification by the Borrowers. (a) Whether or not the
transactions contemplated hereby are consummated, the Borrowers shall indemnify,
defend and hold the Lender and its officers, directors, employees, counsel,
agents and attorneys-in-fact (each, an “Indemnified Person”) harmless from and
against any and all liabilities, obligations, losses, damages, penalties,
actions,

44



--------------------------------------------------------------------------------



 



judgments, suits, costs, charges, expenses and disbursements (including
reasonable attorneys’ fees) of any kind or nature whatsoever which may at any
time (including at any time following repayment of the Loans) be imposed on,
incurred by or asserted against any such Person in any way relating to or
arising out of this Agreement, any other Loan Document or any document
contemplated by or referred to herein or therein, or the transactions
contemplated hereby or thereby, or any action taken or omitted by any such
Person under or in connection with any of the foregoing, including with respect
to any investigation, litigation or proceeding (including any Insolvency
Proceeding or appellate proceeding) related to or arising out of this Agreement,
any other Loan Document or the Loans or the use of the proceeds thereof, whether
or not any Indemnified Person is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided, that the Borrowers shall
have no obligation hereunder to any Indemnified Person with respect to
Indemnified Liabilities resulting solely from the gross negligence or willful
misconduct of such Indemnified Person. The agreements in this Section shall
survive payment of all other obligations.
          (b) The Borrowers shall indemnify, defend and hold harmless each
Indemnified Person, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, charges, expenses
or disbursements (including reasonable attorneys’ fees and the allocated cost of
internal environmental audit or review services), which may be incurred by or
asserted against such Indemnified Person in connection with or arising out of
any pending or threatened investigation, litigation or proceeding, or any action
taken by any Person, with respect to any Environmental Claim arising out of or
related to any property subject to a mortgage or deed of trust in favor of the
Lender except to the extent resulting solely from the gross negligence or
willful misconduct of such Indemnified Person. In no event shall any site visit,
observation, or testing by the Lender (or any contractee of the Lender) be
deemed a representation or warranty that Hazardous Materials are or are not
present in, on, or under, the site, or that there has been or shall be
compliance with any Environmental Law. Neither the Borrowers nor any other
Person is entitled to rely on any site visit, observation, or testing by the
Lender. The Lender owes no duty of care to protect the Borrowers or any other
Person against, or to inform the Borrowers or any other party of, any Hazardous
Materials or any other adverse condition affecting any site or property.
          (c) The obligations in this Section shall survive payment of all other
Obligations. At the election of any Indemnified Person, the Borrowers shall
defend such Indemnified Person using legal counsel satisfactory to such
Indemnified Person in such Person’s sole discretion, at the sole cost and
expense of the Borrowers. All amounts owing under this Section shall be paid
within thirty (30) days after demand.
     Section 10.08 Marshaling; Payments Set Aside. The Lender shall be under no
obligation to marshal any assets in favor of the Borrowers or any other Person
or against or in payment of any or all of the Obligations. To the extent that
the Borrowers makes a payment to the Lender, or the Lender exercises its right
of set-off, and such payment or the proceeds of such set-off or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any Insolvency Proceeding or otherwise, then to the
extent of such recovery the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred.
     Section 10.09 Waiver of Jury Trial. THE BORROWERS AND THE LENDER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY EXPRESSLY WAIVE ANY RIGHT TO DEMAND A
TRIAL BY JURY IN RESPECT OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(i) ARISING UNDER THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER DOCUMENT
OR INSTRUMENT ATTACHED HERETO, REFERRED TO HEREIN OR DELIVERED IN CONNECTION
HEREWITH, OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE BORROWERS WITH RESPECT TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT

45



--------------------------------------------------------------------------------



 



OR INSTRUMENT ATTACHED HERETO, REFERRED TO HEREIN OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND THE BORROWERS AND THE LENDER
HEREBY AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS
AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE BORROWERS AND THE LENDER TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY. FURTHER, EACH BORROWER HEREBY CERTIFIES
THAT NO REPRESENTATIVE OF THE LENDER OR THE LENDER’S COUNSEL HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT, IN THE EVENT OF SUCH LITIGATION, THE LENDER WOULD
NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. THE BORROWERS
FURTHER ACKNOWLEDGE THAT THE LENDER HAS BEEN OR WILL BE INDUCED TO ENTER INTO
THIS AGREEMENT BY, INTER ALIA, THE PROVISIONS OF THIS SECTION 10.09.
     Section 10.10 Consent to Jurisdiction. The Borrowers and the Lender hereby
irrevocably consent and agree that any action or proceeding against it may be
commenced and maintained in any state court sitting in Allegheny County,
Pennsylvania or in the United States District Court for the Western District of
Pennsylvania, and each waive personal service of any summons, complaint or other
process, which may be made by any other means permitted by Pennsylvania. The
Borrowers irrevocably consent and agree that the state courts sitting in
Allegheny County, Pennsylvania and the United States District Court for the
Western District of Pennsylvania shall have exclusive jurisdiction for any
action or proceeding commenced by or through it with respect to the subject
matter hereof. THE BORROWERS AND THE LENDER EACH IRREVOCABLY WAIVE ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO.
     Section 10.11 Survival. All representations and warranties of the Borrowers
contained herein or made in connection herewith are continuing and shall survive
the making of and shall not be waived by the execution and delivery of the Loan
Documents, the making of the Loans and the issuance, extension or renewal of any
Letters of Credit. Notwithstanding termination of this Agreement or the
occurrence of an Event of Default, all covenants and agreements of the Borrowers
shall continue in full force and effect from and after the date of this
Agreement until payment in full of the Loans, all interest accrued thereon and
all other sums due under the Loan Documents.
     Section 10.12 Entire Agreement. This Agreement, together with the other
Loan Documents, embodies the entire agreement and understanding among the
Borrowers and the Lender, and supersedes all prior or contemporaneous agreements
and understandings of such Persons, verbal or written, relating to the subject
matter hereof and thereof.
     Section 10.13 Notices. (a) All notices, requests, consents, approvals,
waivers and other communications shall be in writing and mailed, faxed or
delivered, to the address or facsimile number specified for notices on
Schedule 10.13; or, as directed to the Borrowers or the Lender, to such other
address as shall be designated by such party in a written notice to the other
parties, and as directed to any other party, at such other address as shall be
designated by such party in a written notice to the Borrowers and the Lender.
          (b) All such notices, requests and communications shall, when
transmitted by overnight delivery, or faxed, be effective when delivered for
overnight (next-day) delivery, or transmitted in legible form by facsimile
machine (subject to confirmation immediately by telephone call to the

46



--------------------------------------------------------------------------------



 



recipient and followed promptly by delivery of a hard copy original thereof),
respectively, or if mailed, upon the second Business Day after the date
deposited into the U.S. mail, or if delivered, upon delivery; except that
notices to the Lender shall not be effective until actually received by the
Lender.
          (c) Any agreement of the Lender herein to receive certain notices by
telephone or facsimile is solely for the convenience and at the request of the
Borrowers. The Lender shall be entitled to rely on the authority of any Person
purporting to be a Person authorized by the Borrowers to give such notice and
the Lender shall not have any liability to the Borrowers or other Person on
account of any action taken or not taken by the Lender in reliance upon such
telephonic or facsimile notice. The obligation of the Borrowers to repay the
Loans shall not be affected in any way or to any extent by any failure by the
Lender to receive written confirmation of any telephonic or facsimile notice or
the receipt by the Lender of a confirmation which is at variance with the terms
understood by the Lender to be contained in the telephonic or facsimile notice.
     Section 10.14 Limitation of Liability. NEITHER THE LENDER NOR ITS
AFFILIATES, OFFICERS, DIRECTORS, AGENTS, CONTRACTORS, SERVANTS, EMPLOYEES,
LICENSEES, SUCCESSORS AND ASSIGNS SHALL HAVE ANY LIABILITY WITH RESPECT TO, AND
THE BORROWERS HEREBY WAIVE, RELEASE AND AGREE NOT TO SUE ANY OF THEM UPON, ANY
CLAIM FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES SUFFERED OR
INCURRED BY THE BORROWERS IN CONNECTION WITH, ARISING OUT OF, OR IN ANY WAY
RELATED TO, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
EXCEPT TO THE EXTENT ARISING FROM THE GROSS NEGLIGENCE, BAD FAITH, FRAUD,
CRIMINAL OR WILLFUL MISCONDUCT OF THE LENDER. THE BORROWERS HEREBY WAIVE,
RELEASE AND AGREE NOT TO SUE THE LENDER, OR ANY OF ITS AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES, ATTORNEYS OR AGENTS FOR PUNITIVE DAMAGES IN RESPECT OF ANY
CLAIM IN CONNECTION WITH, ARISING OUT OF, OR IN ANY WAY RELATED TO, THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY TRANSACTION CONTEMPLATED BY
THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS, EXCEPT TO THE EXTENT ARISING FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE LENDER.
     Section 10.15 Sale and Participation. The Lender may participate, or sell,
assign or otherwise transfer the Loans, the Notes and the other Loan Documents,
or any part thereof, provided, so long as no Potential Default or Event of
Default has occurred and is continuing, the Lender shall not sell, assign or
otherwise transfer more that fifty-one percent (51.0%) of the Loans without the
prior written consent of the Borrowers, such consent not to be unreasonably
withheld or delayed. To the extent of any such participation, sale, assignment
or transfer, the Lender shall be released of its obligations and liabilities
arising hereunder or relating hereto from and after the effective date of, and
to the extent of, such participation, sale, assignment or transfer.
     Section 10.16 Applicable Law. This Agreement, all other Loan Documents, any
claim arising from or relating to this Agreement or any other Loan Document, or
any statement, course of conduct, act, omission, or event occurring in
connection herewith or therewith (whether for breach of contract, tort or any
other theory of liability) shall be governed by and construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania, without giving
effect to its choice of law principles except to the extent the procedural laws
of another jurisdiction shall apply to any action commenced by the Lender with
respect to the remedies of the Lender under this Agreement or otherwise. The
Borrowers acknowledge that part of the consideration to the Lender for making
the Loans is the agreement of the Borrowers that all issues relating to the
maximum interest rate and usury shall be governed by the laws of the
Commonwealth of Pennsylvania, and the Borrowers further acknowledge that the
agreement to be

47



--------------------------------------------------------------------------------



 



governed by the laws of the Commonwealth of Pennsylvania is not for the purpose
of avoiding the law or public policy of any other jurisdiction, but rather is a
negotiated term in this commercial transaction and is based upon a reasonable
relation to the Commonwealth of Pennsylvania.
     Section 10.17 Binding Effect and Assignment. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, except that the Borrowers may not
assign or transfer any of its rights or obligations under this Agreement,
voluntarily or involuntarily, whether by merger, consolidation, dissolution,
operation of law or otherwise, without the prior written consent of the Lender.
     Section 10.18 Counterparts. This Agreement and the other Loan Documents may
be executed in any number of counterparts and by different parties on separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement. This Agreement shall become effective
upon the execution and delivery of a counterpart hereof by each of the parties
hereto. Delivery by telecopier of an executed counterpart of a signature page to
this Agreement, the other Loan Documents or any notice, communication,
agreement, certificate, document or other instrument in connection herewith
shall be effective as delivery of an executed original counterpart thereof.
     Section 10.19 Headings. The title, headings and table of contents of this
Agreement and the other Loan Documents are included for the convenience of
reference only and shall not constitute a part of the applicable Loan Documents
for any other purpose.
     Section 10.20 Severability. The provisions of this Agreement are intended
to be severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
hereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
     Section 10.21 Sealed Document. This Agreement is intended as a document
under seal.
     Section 10.22 USA Patriot Act Notification. The following notification is
provided to the Borrowers pursuant to Section 326 of the USA Patriot Act:
          (a) IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.
To help the government fight the funding of terrorism and money laundering
activities, federal law requires all financial institutions to obtain, verify,
and record information that identifies each person or entity that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
borrowers: When a borrower opens an account, if the borrower is an individual,
the Lender will ask for the borrower’s name, taxpayer identification number,
residential address, date of birth and other information that will allow the
Lender to identify the borrower, and, if the borrower is not an individual, the
Lender will ask for the borrower’s name, taxpayer identification number,
business address, and other information that will allow such bank to identify
the borrower. The Lender may also ask, if the borrower is an individual, to see
the borrower’s driver’s license or other identifying documents, and, if the
borrower is not an individual, to see the borrower’s legal organizational
documents or other identifying documents.
          (b) Government Regulation. The Borrowers shall not (i) be or become
subject at any time to any law, regulation, or list of any government agency
(including, without limitation, the U.S. Office of Foreign Asset Control list)
that prohibits or limits the Lender from making any advance or extension of
credit to any Borrower or from otherwise conducting business with the Borrowers,
or (ii) fail to provide documentary and other evidence of the identity of any
Borrower as may be requested by the Lender at any time to enable the Lender to
verify the identity of any Borrower or to comply with any

48



--------------------------------------------------------------------------------



 



applicable law or regulation, including, without limitation, Section 326 of the
USA Patriot Act of 2001, 31 U.S.C. Section 5318.
ARTICLE XI. JOINT AND SEVERAL LIABILITY; AUTHORITY TO ACT
     Section 11.01 Joint and Several Liability. (a) It is the intention of the
Borrowers and the Lender that all of the Obligations shall be the joint and
several obligations of all of the Borrowers without preferences or distinction
among them. Each of the Borrowers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with each other Borrower, with respect to the payment and
performance of all of the Obligations. If and to the extent that any of the
Borrowers shall fail to make any payment with respect to any of the Obligations
as and when due or to perform any of such Obligations in accordance with the
terms thereof, then in each such event each other Borrower will make such
payment with respect to, or perform, such Obligation.
          (b) The obligations and liabilities of each Borrower under this
Section 11.01 shall be absolute and unconditional and joint and several,
irrespective of the genuineness, validity, priority, regularity or
enforceability of this Agreement, the Notes or any of the other Loan Documents
or any other circumstance which might otherwise constitute a legal or equitable
discharge of such obligations and liabilities. Each Borrower expressly agrees
that the Lender may, in its sole and absolute discretion, without notice to or
further assent of such Borrower and without in any way releasing, affecting or
in any way impairing the joint and several obligations and liabilities of such
Borrower under this Section 11.01: (i) waive compliance with, or any defaults
under, or grant any other indulgences under or with respect to any of the Loan
Documents; (ii) modify, amend, change or terminate any provisions of any of the
Loan Documents in accordance with the provisions of this Agreement including,
without limitation, the agreements of necessary parties; (iii) grant extensions
or renewals of or with respect to the Revolving Credit Loans, the Notes or any
of the other Loan Documents; (iv) effect any release, subordination, compromise
or settlement in connection with this Agreement, any of the Notes or any of the
other Loan Documents; (v) agree to the substitution, exchange, release or other
disposition of the Collateral or any part thereof, or any other collateral for
the Loans or to the subordination of any lien or security interest therein;
(vi) make advances for the purpose of performing any term, provision or covenant
contained in this Agreement, the Notes or any of the other Loan Documents with
respect to which the Borrowers shall then be in default; (vii) make future
advances pursuant to this Agreement or any of the other Loan Documents;
(viii) assign, pledge, hypothecate or otherwise transfer the Obligations, the
Notes, any of the other Loan Documents or any interest therein, all as and to
the extent permitted by the provisions of this Agreement; (ix) deal in all
respects with the other Borrowers; (x) effect any release, compromise or
settlement with any of the other Borrowers; and (xi) provide
debtor-in-possession financing or allow use of cash collateral in proceedings
under the Bankruptcy Code, it being expressly agreed by all Borrowers that any
such financing and/or use would be part of the Obligations.
          (c) The obligations and liabilities of each Borrower under this
Section 11.01 shall be primary, direct and immediate, shall not be subject to
any counterclaim, recoupment, set off, reduction or defense based upon any claim
that a Borrower may have against any one or more of the other Borrowers, the
Lender and/or any Guarantor and shall not be conditional or contingent upon
pursuit or enforcement by the Lender of any remedies it may have against the
Borrowers with respect to this Agreement, the Notes or any of the other Loan
Documents, whether pursuant to the terms thereof or by operation of law. Without
limiting the generality of the foregoing, the Lender shall not be required to
make any demand upon any of the Borrowers or any Guarantor, or to sell the
Collateral or otherwise pursue, enforce or exhaust its or their remedies against
the Borrowers, the Collateral either before, concurrently with or after pursuing
or enforcing its rights and remedies against any Borrower. Any one or more
successive or concurrent actions or proceedings may be brought against each
Borrower, either in the same action, if any, brought against any one or more of
the Borrowers or in separate actions or proceedings, as often as the Lender may
deem expedient or advisable. Without limiting the foregoing, it is specifically
understood that any modification, limitation or discharge of any of the
liabilities or obligations of any one or more of

49



--------------------------------------------------------------------------------



 



the Borrowers, or any obligor under any of the Loan Documents, arising out of,
or by virtue of, any bankruptcy, arrangement, reorganization or similar
proceeding for relief of debtors under federal or state Law initiated by or
against any one or more of the Borrowers shall not modify, limit, lessen,
reduce, impair, discharge, or otherwise affect the liability of each of the
other Borrowers under this Section 11.01 in any manner whatsoever, and this
Section 11.01 shall remain and continue in full force and effect. It is the
intent and purpose of this Section 11.01 that each Borrower shall and does
hereby waive all rights and benefits which might accrue by reason of any such
proceeding, and the Borrowers agree that they shall be liable for the full
amount of the obligations and liabilities under this Section 11.01, regardless
of, and irrespective to, any modification, limitation or discharge of the
liability of any one or more of the Borrowers, any guarantor or any obligor
under any of the Loan Documents, that may result from any such proceedings.
Except as otherwise expressly provided for herein, the joint and several
liability of the Borrowers hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any
Borrower or the Lender. If at any time, any payment, or any part thereof, made
in respect of any of the Obligations, is rescinded or must otherwise be restored
or returned by the Lender upon the insolvency, bankruptcy or reorganization of
any of the Borrowers or any guarantors, or otherwise, the provisions of this
Section 11.01 will forthwith be reinstated in effect, as though such payment had
not been made.
          (d) Each Borrower as a guarantor under this Article XI hereby
unconditionally, jointly and severally, irrevocably and expressly waives
(i) presentment and demand for payment of the Obligations and protest of
non-payment; (ii) notice of acceptance of the joint and several liability of the
Borrowers under this Section 11.01 and of presentment, demand and protest
thereof; (iii) notice of the occurrence of any Event of Default and notice of
all indulgences; (iv) notice of any increase in the amount of any portion of or
all of the Obligations; (v) demand for observance, performance or enforcement of
any of the terms or provisions of this Agreement, the Notes or any of the other
Loan Documents; (vi) all errors and omissions in connection with the Lender’s
administration of the Obligations, except errors and omissions resulting from
acts of bad faith; (vii) any right or claim of right to cause a marshaling of
the assets of any one or more of the other Borrowers; (viii) any act or omission
of the Lender which changes the scope of the risk of the Borrowers.
     Section 11.02 Authority to Act for the Borrowers. (a) For administrative
convenience, SWS is hereby irrevocably appointed by each of the Borrowers as
agent for each of the Borrowers for the purpose of taking all actions of the
Borrowers under or in connection with this Agreement, the other Loan Documents
and the Loans, including, without limitation, requesting Loans, receiving the
proceeds of the Loans, disbursing the proceeds of the Loans as among the
Borrowers. By reason thereof, SWS is hereby irrevocably appointed by each of the
Borrowers as the attorney-in-fact of each of the Borrowers with power and
authority through its duly authorized officer or officers to (i) endorse any
check (if any) for the proceeds of any of the Loans for and on behalf of each of
the Borrowers and in the name of each of the Borrowers, (ii) instruct the Lender
to credit the proceeds of any of the Loans directly to an account of any of the
Borrowers which shall evidence the making of such Loans and shall constitute the
acknowledgment by each of the Borrowers of the receipt of the proceeds of such
Loans, and (iii) sign promissory notes, instruments, documents, Borrowing Base
Certificates, compliance and other certificates and further assurances under or
in connection with this Agreement, the other Loan Documents and the Loans.
          (b) Each of the Borrowers is accepting joint and several liability
hereunder in consideration of the financial accommodations to be provided by the
Lender under this Agreement, for the mutual benefit, directly and indirectly, of
each of the Borrowers and in consideration of the undertakings of each of the
Borrowers to accept joint and several liability for the obligations of each of
them. The Borrowers represent and warrant to the Lender that each of them will
derive benefits, directly and indirectly, from the financial accommodations to
be provided by the Lender under this Agreement (both in their separate capacity
and as a member of the integrated group to which each of the Borrowers is a
part, the continued successful operation of which is dependent, in part, upon
performance of the

50



--------------------------------------------------------------------------------



 



functions of the integrated group as a whole), because, among other reasons, (i)
the terms of the consolidated financing provided under this Agreement are more
favorable than would otherwise be obtainable by the Borrowers individually, and
(ii) the Borrowers’ additional administrative and other costs and reduced
flexibility associated with individual financing arrangements which would
otherwise be required if obtainable would substantially reduce the value to the
Borrowers of the financing. The Borrowers in the discretion of their respective
managements are to agree among themselves as to the allocation of the benefits
of the proceeds of the Revolving Credit Loans, and the purposes for which such
benefits and proceeds will be used so long as any such allocations or purpose is
not in violation of this Agreement.
          (c) Without implying any limitation on the joint and several nature of
the Obligations, the Lender agrees that, notwithstanding any other provision of
this Agreement, the Borrowers may create reasonable intercompany Indebtedness
between or among the Borrowers with respect to the allocation of the benefits
and proceeds of the Loans made under this Agreement. The Borrowers agree among
themselves, and the Lender consents to that agreement, that each Borrower shall
have rights of contribution from all of the other Borrowers to the extent such
Borrower incurs Obligations in excess of the proceeds of the Loans received by,
or allocated to purposes for the direct benefit of, such Borrower. All such
indebtedness and rights shall be, and are hereby agreed by the Borrowers to be,
subordinate in priority and payment to the indefeasible repayment in full of the
Obligations, and, unless the Lender agrees in writing otherwise, shall not be
exercised or repaid in whole or in part until all of the Obligations have been
satisfied. The Borrowers agree that all of such intercompany indebtedness and
rights of contribution are part of the Collateral and secure the Obligations.
Each Borrower hereby waives all rights of counterclaim, recoupment and offset
between or among themselves arising on account of that indebtedness and
otherwise. Each Borrower shall not evidence the intercompany indebtedness or
rights of contribution by note or other instrument unless the same are assigned
to the Lender, and shall not secure such indebtedness or rights of contribution
with any Lien or security, even though any such Lien and security shall be part
of the Collateral, unless the same are assigned to the Lender.
******SIGNATURES APPEAR ON THE FOLLOWING PAGE******

51



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound
hereby, have caused their duly authorized officers to execute and deliver this
Credit Agreement effective as of the day and year first above written.

                  SUPERIOR WELL SERVICES, INC.
 
           
 
  By:                  
 
  Title:                  
 
                SUPERIOR WELL SERVICES, LTD.     By:   Superior GP, L.L.C., Its
sole general partner
 
           
 
      By:    
 
           
 
      Title:    
 
           
 
                BRADFORD RESOURCES, LTD.     By:   Superior GP, L.L.C., Its
sole general partner
 
                    sole general partner
 
           
 
      By:    
 
           
 
      Title:    
 
           
 
                CITIZENS BANK OF PENNSYLVANIA
 
           
 
  BY                  
 
  TITLE                  

52